Exhibit 10.1

 

EXECUTION VERSION

 



 

 

Published CUSIP Number:

Deal – 231562AA7

Revolver – 231562AB5

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 17, 2018

 

among

 

CURTISS-WRIGHT CORPORATION

 

and

 

CERTAIN SUBSIDIARIES THEREOF, as Borrowers,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

 

and

 

the other Lenders Party hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners,

 

and

 

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents,

 

and

 

CITIZENS BANK, N.A., as Documentation Agent

 

 

 



EXECUTION VERSION

 

TABLE OF CONTENTS

 

Section   Page       Article I. DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 27 1.03 Accounting Terms 27 1.04
Rounding 28 1.05 Exchange Rates; Currency Equivalents 28 1.06 Additional
Alternative Currencies 28 1.07 Change of Currency 29 1.08 Times of Day 30 1.09
Letter of Credit Amounts 30       Article II. the COMMITMENTS and Credit
Extensions 30 2.01 Committed Loans 30 2.02 Borrowings, Conversions and
Continuations of Committed Loans 30 2.03 Letters of Credit 32 2.04 Swing Line
Loans 41 2.05 Prepayments 43 2.06 Termination or Reduction of Commitments 44
2.07 Repayment of Loans 44 2.08 Interest 44 2.09 Fees 46 2.10 Computation of
Interest and Fees; Retroactive Adjustments of Applicable Rate 46 2.11 Evidence
of Debt 47 2.12 Payments Generally; Administrative Agent’s Clawback 47 2.13
Sharing of Payments by Lenders 49 2.14 Designated Borrowers 49 2.15 Increase in
Commitments 50 2.16 Defaulting Lenders 52       Article III. TAXES, YIELD
PROTECTION AND ILLEGALITY 54 3.01 Taxes 54 3.02 Illegality and Designated
Lenders 58 3.03 Inability to Determine Rates 58 3.04 Increased Costs; Reserves
on Eurocurrency Rate Loans 60 3.05 Compensation for Losses 62 3.06 Mitigation
Obligations; Replacement of Lenders 62 3.07 Survival 63       Article IV.
CONDITIONS PRECEDENT TO Credit Extensions 63 4.01 Conditions of Initial Credit
Extension 63 4.02 Conditions to all Credit Extensions 65       Article V.
REPRESENTATIONS AND WARRANTIES 66 5.01 Existence, Qualification and Power 66
5.02 Authorization; No Contravention 66

i



TABLE OF CONTENTS (continued)

 

Section   Page       5.03 Governmental Authorization; Other Consents 66 5.04
Binding Effect 66 5.05 Financial Statements; No Material Adverse Effect;
Beneficial Ownership Certification 66 5.06 Litigation 67 5.07 No Default 67 5.08
Ownership of Property; Liens 67 5.09 Environmental Compliance 67 5.10 Insurance
67 5.11 Taxes 67 5.12 ERISA Compliance 68 5.13 Subsidiaries; Equity Interests 68
5.14 Margin Regulations; Investment Company Act 69 5.15 Disclosure 69 5.16
Compliance with Laws 69 5.17 Intellectual Property; Licenses, Etc. 69 5.18 OFAC;
Anti-Corruption Laws 69 5.19 Taxpayer Identification Number; Other Identifying
Information 70 5.20 No EEA Financial Institution 70       Article VI.
AFFIRMATIVE COVENANTS 70 6.01 Financial Statements 70 6.02 Certificates; Other
Information 71 6.03 Notices 72 6.04 Payment of Obligations 72 6.05 Preservation
of Existence, Etc. 73 6.06 Maintenance of Properties 73 6.07 Maintenance of
Insurance 73 6.08 Compliance with Laws 73 6.09 Books and Records 73 6.10
Inspection Rights 73 6.11 Use of Proceeds 74 6.12 Approvals and Authorizations
74 6.13 Additional Subsidiary Guarantors 74       Article VII. NEGATIVE
COVENANTS 74 7.01 Liens 74 7.02 [Reserved] 76 7.03 Indebtedness 76 7.04
Fundamental Changes 77 7.05 Dispositions 77 7.06 Restricted Payments 78 7.07
Change in Nature of Business 78 7.08 Transactions with Affiliates 78 7.09
Burdensome Agreements 78 7.10 Use of Proceeds 78 7.11 Financial Covenants 79
7.12 Material Subsidiaries 79

ii



TABLE OF CONTENTS (continued)

 

Section   Page       7.13 Mergers; Acquisitions; Investments 79 7.14 Sanctions
and Anti-Corruption Laws 79       Article VIII. EVENTS OF DEFAULT AND REMEDIES
79 8.01 Events of Default 79 8.02 Remedies Upon Event of Default 81 8.03
Application of Funds 82       Article IX. ADMINISTRATIVE AGENT 83 9.01
Appointment and Authority 83 9.02 Rights as a Lender 83 9.03 Exculpatory
Provisions 83 9.04 Reliance by Administrative Agent 84 9.05 Delegation of Duties
85 9.06 Resignation of Administrative Agent 85 9.07 Non-Reliance on
Administrative Agent and Other Lenders 86 9.08 Guaranty Matters 86 9.09 No Other
Duties, Etc. 86 9.10 ERISA Representations 87       Article X. MISCELLANEOUS 88
10.01 Amendments, Etc. 88 10.02 Notices; Effectiveness; Electronic Communication
89 10.03 No Waiver; Cumulative Remedies; Enforcement 91 10.04 Expenses;
Indemnity; Damage Waiver 91 10.05 Payments Set Aside 93 10.06 Successors and
Assigns 93 10.07 Treatment of Certain Information; Confidentiality 98 10.08
Right of Setoff 98 10.09 Interest Rate Limitation 99 10.10 Counterparts;
Integration; Effectiveness 99 10.11 Survival of Representations and Warranties
99 10.12 Severability 99 10.13 Replacement of Lenders 100 10.14 Governing Law;
Jurisdiction; Etc. 100 10.15 Waiver of Jury Trial 101 10.16 No Advisory or
Fiduciary Responsibility 102 10.17 Electronic Execution of Assignments and
Certain Other Documents 102 10.18 USA PATRIOT Act 103 10.19 Time of the Essence
103 10.20 Judgment Currency 103 10.21 Designation of Loans Under Private
Placements 103 10.22 Entire Agreement 103       SIGNATURES S-1

iii



EXECUTION VERSION

 

SCHEDULES

 

1.01 Mandatory Cost Formulae   1.01(A) Existing Letters of Credit   2.01
Commitments and Applicable Percentages   4.01(A) Loan Parties; Formation and
Qualifications   5.05 Supplement to Interim Financial Statements   5.06
Litigation   5.09 Environmental Matters   5.13 Subsidiaries; Equity Interests  
5.17 Intellectual Property Matters   7.01 Existing Liens   7.03 Existing
Indebtedness   10.02 Administrative Agent’s Office; Certain Addresses for
Notices; Loan Parties’     U.S. Tax Identification Numbers  

 

EXHIBITS

 

Form of

 

A Committed Loan Notice   B Swing Line Loan Notice   C Note   D Compliance
Certificate   E-1 Assignment and Assumption   E-2 Administrative Questionnaire  
F [Reserved]   G Subsidiary Guaranty   H Designated Borrower Request and
Assumption Agreement   I Designated Borrower Notice   J-1 to     J-4 Forms of
U.S. Tax Compliance Certificates  

iv



Fourth Amended and Restated CREDIT AGREEMENT

 

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of October 17, 2018, by and among CURTISS-WRIGHT CORPORATION, a Delaware
corporation (the “Company”), CERTAIN SUBSIDIARIES OF THE COMPANY PARTY HERETO
PURSUANT TO SECTION 2.14 (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), EACH LENDER FROM TIME TO TIME
PARTY HERETO (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (as
each term is defined herein), JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as syndication agents (in such capacity, the “Syndication
Agents”), and CITIZENS BANK, N.A., as documentation agent (in such capacity, the
“Documentation Agent”).

 

R E C I T A L S

 

A.   The Borrowers are parties to a certain Third Amended and Restated Credit
Agreement, dated as of August 9, 2012, with the Lenders (the “Prior Agreement”)
pursuant to which the Lenders have extended credit to the Borrowers and issued
letters of credit on behalf of the Borrowers.

 

B.   The Company has requested that the Lenders provide a revolving credit
facility to refinance the credit facilities under the Prior Agreement, and for
financing working capital, capital expenditures, acquisitions and other general
lawful corporate purposes of the Borrowers, by amending and restating the Prior
Agreement in its entirety, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

C. In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.
DEFINITIONS AND ACCOUNTING TERMS



1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Act” has the meaning specified in Section 10.18.

 

“Additional Indebtedness” means additional Indebtedness of the Company and
Subsidiary Guarantors described in Section 7.03(f).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

1



“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders, not to exceed
Five Hundred Million Dollars ($500,000,000.00) as of the Closing Date, and
thereafter subject to increase pursuant to Section 2.15 (but not, in any event,
in excess of the amount permitted by Section 2.15) and reduction pursuant to
Section 2.06.

 

“Agreement” means this Fourth Amended and Restated Credit Agreement, as it may
be from time to time amended, modified, extended, renewed, substituted, and/or
supplemented.

 

“Alternative Currency” means each of Euro, Canadian Dollars, Sterling, Swiss
Francs, Danish Krone, Swedish Krona, Yen and each other currency (other than
Dollars) that is approved in accordance with Section 1.06; provided, however,
that each Alternative Currency must satisfy the requirements of the definition
of “Eligible Currency”.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any Subsidiaries of any of them
from time to time concerning or relating to bribery or corruption.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments and to any Lender’s status as a Defaulting Lender at the
time of determination. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(b):

 

Pricing
Level     Consolidated
Leverage Ratio     Facility Fee     For Eurocurrency
Rate Loans and
Eurocurrency
Daily Floating
Rate Loans     Letter of Credit
Fee 1     >50%     0.175%     1.200%     1.200% 2     < 50%, but >40%     0.150%
    1.100%     1.100% 3     < 40%, but >30%     0.125%     0.875%     0.875% 4  
  <30%     0.100%     0.650%     0.650%

2



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section 6.02(b), then Pricing Level 1
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
such time as the Compliance Certificate has been delivered and the proper
Pricing Level can be determined and implemented. The Applicable Rate as in
effect from the Closing Date through the date a Compliance Certificate for the
period ending September 30, 2018 is delivered shall be determined based upon
Pricing Level 3.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Assured Obligation” means any Indebtedness or other obligation or liability.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

3



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate denominated in Dollars (subject to
the interest rate floor set forth therein, if any) plus one and two-tenths
percent (1.2%); provided, that, if the Base Rate shall be less than zero (-0-),
then the Base Rate shall be deemed to be zero (-0-) for the purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 of this Agreement, then the Base Rate shall be the greater of clauses (a)
or (b) above, and shall be determined without reference to clause (c) above.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Account” has the meaning specified in Section 2.12(a).

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

4



(a)   if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan or a Eurocurrency Daily Floating Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurocurrency Rate Loan or such Eurocurrency Daily Floating Rate Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan or such Eurocurrency Daily Floating
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;

 

(b)   if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan or Eurocurrency Daily Floating Rate Loan denominated in Euro, any
fundings, disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan or such Eurocurrency Daily Floating Rate Loan, or any
other dealings in Euro to be carried out pursuant to this Agreement in respect
of any such Eurocurrency Rate Loan or such Eurocurrency Daily Floating Rate
Loan, means a TARGET Day;

 

(c)   if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan or Eurocurrency Daily Floating Rate Loan denominated in a currency
other than Dollars or Euro, means any such day on which dealings in deposits in
the relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)   if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan or Eurocurrency Daily Floating Rate Loan denominated in a currency
other than Dollars or Euro, or any other dealings in any currency other than
Dollars or Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan or such Eurocurrency Daily Floating Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g)(iii).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued, or implemented.

 

“Change of Control” means an event or series of events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to

5



have “beneficial ownership” of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
fifty percent (50%) or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

 

(b)   during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Company ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii) above, any individual whose initial nomination
for, or assumption of office as, a member of that board or equivalent governing
body occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)   any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing fifty percent (50%) or more of the combined
voting power of such securities.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01 and, if and to the extent
applicable, Section 2.15, (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of

6



Committed Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent,
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capitalization” means, as of any date of determination, an amount
equal to Shareholders’ Equity plus Consolidated Funded Indebtedness.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net Income for
such period, plus (b) Consolidated Interest Charges for such period, plus (c)
consolidated foreign, federal and state income tax expenses for such period,
plus (d) depreciation and amortization for such period, plus (e) extraordinary
losses for such period, minus (f) extraordinary gains for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness, (f) all liabilities secured by any Lien (other
than a Lien permitted pursuant to Section 7.01(j)) on any property owned by the
Company or any of its Subsidiaries, to the extent attributable to its interest
in such property, even though such liabilities had not been assumed or neither
the Company nor any of its Subsidiaries have become liable for it; (g) all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (f) above of Persons other than the Company or any
Subsidiary, (h) all Indebtedness of the types referred to in clauses (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Company or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Company and its Subsidiaries, and (i) Deemed
Debt.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ended on
such date, including, in any event, interest expense with respect to
Indebtedness of the Company and its Subsidiaries, interest expense for the
relevant period that has been capitalized on the balance sheet and interest
expense with respect to any Deemed Debt.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the immediately preceding
four full fiscal quarters, to (b) Consolidated Interest Charges for such period.

 

7



“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of, (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Capitalization of the Company and its Subsidiaries as of that date.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries for such period (taken as a cumulative whole), as
determined in accordance with GAAP, after eliminating all offsetting debits and
credits between the Company and its Subsidiaries and all other items required to
be eliminated in the course of the preparation of consolidated financial
statements of the Company and its Subsidiaries in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Deemed Debt” means the amount of indebtedness incurred by the Company and its
consolidated Subsidiaries and any special purpose corporation or trust which is
an Affiliate of the Company or any of its Subsidiaries in connection with any
accounts receivable or inventory financing facility, whether or not shown on the
balance sheet of the Company or such Subsidiary in accordance with GAAP to the
extent not included in the definition of Indebtedness. For purposes of
determining the amount of Deemed Debt incurred by any Person in connection with
any accounts receivable or inventory financing transaction, the amount of all
contingent obligations of such Person shall be included as well as non-recourse
indebtedness incurred in connection with such transaction. Deemed Debt shall not
include operating leases.

 

“Deemed Guarantor” means a Person who is deemed subject to a Guarantee in
respect of any Assured Obligation of another Person (the “Deemed Obligor”)
because such Person directly or indirectly guarantees, becomes surety for,
endorses, assumes, agrees to indemnify the Deemed Obligor against, or otherwise
agrees, becomes or remains liable (contingently or otherwise) for, such Assured
Obligation.

 

“Deemed Obligor” shall have the meaning set forth in the definition of “Deemed
Guarantor” in this Section 1.01.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means when used with respect to (a) a Base Rate Loan, an interest
rate equal to the sum of (i) the Base Rate plus (ii) the Applicable Rate, if
any, applicable to Base Rate Loans plus (iii) two percent (2%) per annum, (b) a
Eurocurrency Rate Loan or a Eurocurrency Daily Floating Rate Loan, an interest
rate equal to the sum of (i) the interest rate (including any Applicable Rate
and any Mandatory Cost) otherwise applicable to such Eurocurrency Rate Loan or a
Eurocurrency Daily Floating Rate Loan plus (ii) two percent (2%) per annum, and
(c) when used with respect to Letter of Credit Fees, a rate equal to the sum of
(i) the Applicable Rate plus (ii) two percent (2%) per annum.

8



“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Delaware LLC” and “Delaware LCCs” means, individually and collectively, any
limited liability company organized or formed under the laws of the State of
Delaware.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14(b).

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(b).

9



“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division.

 

“Documentation Agent” has the meaning specified in the introductory paragraph
hereto.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
(c) providing such currency is impracticable for the Lenders or (d) no longer a
currency in which the Required Lenders are willing to make such Credit
Extensions (hereinafter each of the foregoing clauses (a), (b), (c), and (d)
shall be referred to as a

10



“Disqualifying Event”), then the Administrative Agent shall promptly notify the
Lenders and the Borrowers, and such country’s currency shall no longer be an
Alternative Currency until such time as the Disqualifying Event(s) no longer
exist. Within, five (5) Business Days after receipt of such notice from the
Administrative Agent, the Borrowers shall repay all Loans in such currency to
which the Disqualifying Event applies or convert such Loans into the Dollar
Equivalent of Loans in Dollars, subject to the other terms contained herein.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a

11



Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Daily Floating Rate” means for any day a fluctuating rate of
interest, which can change on each Business Day, equal to LIBOR or, subject to
the terms, conditions, and provisions of Section 3.03, a comparable or successor
rate which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 11:00 a.m., London time, two (2) Business Days prior
to the date in question, for Dollar deposits with a term equivalent to one (1)
month beginning on that date; provided that if the Eurocurrency Daily Floating
Rate shall be less than zero (-0-), such rate shall be deemed zero (-0-) for
purposes of this Agreement.

 

“Eurocurrency Daily Floating Rate Loan” means a Committed Loan that bears
interest based on the Eurocurrency Daily Floating Rate.

 

“Eurocurrency Rate” means:

 

(a)   for any Interest Period, with respect to any Credit Extension:

 

(i)   denominated in a LIBOR Quoted Currency, the rate per annum equal to LIBOR
or, subject to the terms, conditions, and provisions of Section 3.03, a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m. (London time) on the Rate Determination Date, for deposits in
the relevant currency, with a term equivalent to such Interest Period;

 

(ii)   denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or, subject to the terms, conditions, and
provisions of Section 3.03, a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario time)
on the Rate Determination Date with a term equivalent to such Interest Period;

 

(iii)   denominated in Swedish Krona, the rate per annum equal to the Stockholm
Interbank Offered Rate (“STIBOR”), or, subject to the terms, conditions, and
provisions of Section 3.03, a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (Stockholm, Sweden time) on the Rate Determination Date
with a term, equivalent to such Interest Period;

12



(iv) denominated in Danish Krone, the rate per annum equal to the Copenhagen
Interbank Offered Rate (“CIBOR”), or, subject to the terms, conditions, and
provisions of Section 3.03, a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (Copenhagen, Denmark time) on the Rate Determination Date
with a term equivalent to such Interest Period; and

 

(v)   with respect to any Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.06; and

 

(b)   for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;

 

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of the Agreement.

 

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of the “Eurocurrency Rate”. Eurocurrency
Rate Loans may be denominated in Dollars or in an Alternative Currency. All
Committed Loans denominated in an Alternative Currency must be Eurocurrency Rate
Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii), or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Letters of Credit” means those irrevocable letters of credit
previously issued under the Prior Agreement which remain outstanding on the date
hereof, will be deemed to be Letters of Credit issued under this Agreement, and
which are set forth on Schedule 1.01(A) hereto.

13



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” or “Fee Letters” means, individually or collectively, the separate,
confidential letter agreements, dated as of the respective dates thereof
preceding the date hereof, among the Company, the Administrative Agent and each
of the Joint Lead Arrangers.

 

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes (including such a Lender when
acting in the capacity of the L/C Issuer). For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms of this Agreement.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

14



“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.06(g).

 

“Guarantee” means (a) to purchase or assume, or to supply funds for the payment,
purchase or satisfaction of, an Assured Obligation, (b) to make any loan,
advance, capital contribution or other investment in, or to purchase or lease
any property or services from, a Deemed Obligor (i) to maintain the solvency of
a Deemed Obligor, (ii) to enable a Deemed Obligor to meet any other financial
condition, (iii) to enable a Deemed Obligor to satisfy any Assured Obligation or
to make any Restricted Payment or any other payment, or (iv) to assure the
holder of such Assured Obligation against loss, (c) to purchase or lease
property or services from a Deemed Obligor regardless of the nondelivery of or
failure to furnish of such property or services, or (d) in respect of any other
transaction the effect of which is to assure the payment or performance (or
payment of damages or other remedy in the event of nonpayment or nonperformance)
of any Assured Obligation. Without limitation, a Guarantee shall be deemed to
exist if a Deemed Guarantor agrees, becomes or remains liable (contingently or
otherwise), directly or indirectly for any of the foregoing.

 

“Guaranty” means the Subsidiary Guaranty.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“HMT” means Her Majesty’s Treasury of the United Kingdom.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impacted Loans” has the meaning specified in Section 3.03(a).

 

“Increase Effective Date” has the meaning specified in Section 2.15(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)     all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial but excluding standby
letters of credit issued for the account of such Person in connection with bids
on proposed contracts by such Person), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

 

(c)     net obligations of such Person under any Swap Contract;

 

(d)     all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

15



(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)     capital leases and Synthetic Lease Obligations;

 

(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)     all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value as of
such date. The amount of any capital lease or Synthetic Lease Obligation as of
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan) or any
Eurocurrency Daily Floating Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three,
six or, to the extent then available from all Lenders, twelve months thereafter,
as selected by the Company in its Committed Loan Notice; provided that:

 

(a)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

16



(b)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)     no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joint Bookrunner” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC, each in its capacity
as a joint Bookrunner on the cover page to this Agreement (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).

 

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC, each in its capacity
as a joint Lead Arranger on the cover page to this Agreement (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

17



“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor to Bank of America as issuer of Letters of
Credit hereunder, and any other Lender which is also an issuer of Letters of
Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the UCP or Rule 3.13
or Rule 3.14 of the ISP or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lender-Provided Swap Contract” means a Swap Contract not prohibited under
Section 7.03(g) of this Agreement and entered into by the Company (and/or one or
more Designated Borrowers or Guarantors) with a Lender or an Affiliate of a
Lender, as to which written notice of the existence thereof has been provided by
such Lender to the Administrative Agent.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” and “Letters of Credit” means any standby or commercial
letter of credit issued hereunder and shall include the Existing Letters of
Credit. Letters of Credit may be issued in Dollars or in an Alternative
Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is one (1) year after the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to Two Hundred Million Dollars
($200,000,000.00). The Letter of Credit Sublimit is part of, and not in addition
to, the Aggregate Commitments.

18



“LIBOR” means the London Interbank Offered Rate.

 

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Yen and Swiss Franc, in
each case as long as there is a published LIBOR rate with respect thereto.

 

“LIBOR Rate” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Borrower).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” and “Loans” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letters and the
Guaranty.

 

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its material obligations under any Loan Document to which
it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

19



“Material Subsidiary” means each of (a) Curtiss-Wright Controls, Inc., Metal
Improvement Company, LLC, Curtiss-Wright Flow Control Corporation,
Curtiss-Wright Flow Control Service LLC, Curtiss-Wright Electro-Mechanical
Corporation, and Curtiss-Wright Surface Technologies LLC, and (b) any other
Subsidiary of the Company (i) which together with its Subsidiaries (determined
on a consolidated basis), has assets with a book value greater than or equal to
twenty percent (20%) of the total assets of the Company and its Subsidiaries on
a consolidated basis, as of the end of the most recently completed fiscal
quarter for which financial information is then available, (ii) which, together
with its Subsidiaries (determined on a consolidated basis), has greater than
twenty percent (20%) of the net revenues of the Company and Subsidiaries on a
consolidated basis for the most recent fiscal quarter for which financial
information is then available, all determined in accordance with GAAP, or (iii)
designated as a Material Subsidiary pursuant to Section 7.12, or a wholly-owned
Subsidiary of the Borrower that is reasonably acceptable to the Administrative
Agent and that becomes a Designated Borrower pursuant to Section 2.14(b).

 

“Maturity Date” means October ___, 2023; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in any such case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

20



“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

21







“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prior Agreement” has the meaning specified in the introductory paragraphs
hereto.

 

“Private Placement” and “Private Placements” means each of (a) the 3.84% Series
D Senior Guaranteed Notes due December 1, 2021 in the original principal amount
of $100,000,000.00, (b) the 4.24% Series E Senior Guaranteed Notes due December
1, 2026 in the original principal amount of $200,000,000.00, (c) the 3.70%
Series F Senior Guaranteed Notes due February 26, 2023 in the original principal
amount of $225,000,000.00, (d) the 3.85% Series G Senior Guaranteed Notes due
February 26, 2025 in the original principal amount of $100,000,000.00, (e) the
4.05% Series H Senior Guaranteed Notes due February 26, 2028 in the original
principal amount of $75,000,000.00, (f) the 4.11% Series I Senior Guaranteed
Notes due September 26, 2028 in the original principal amount of
$100,000,000.00, and (g) each of the term notes issued pursuant to a private
placement of Additional Indebtedness.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchase Money Security Interest” has the meaning specified in Section 7.01(i).

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

22



“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposures representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders. The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time; provided, that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, corporate controller,
corporate secretary, or assistant secretary of a Loan Party, and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, any
Responsible Officer executing and delivering documents or notices on behalf of
the Company hereunder will provide an incumbency certificate and, to the extent
reasonably requested by the Administrative Agent, appropriate authorization
documentation, in form and substance satisfactory to the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan or a Eurocurrency Daily
Floating Rate Loan denominated in an Alternative Currency, (ii) each date of a
continuation of a Eurocurrency Rate Loan denominated in an Alternative Currency
pursuant to Section 2.02(a), and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of the Existing Letters
of Credit, as set forth on Schedule 1.01(A), and (v) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

23







“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the United States Department of the Treasury, the United
States Department of State, or by the United Nations Security Council, the
European Union or any EU member state or HMT, (b) any Person operating,
organized or resident in a Designated Jurisdiction, (c) any Person controlled by
any such Person listed in clause (a) or (b) above or clause (d) below, or (d)
any Person otherwise the subject of any Sanctions.

 

“Sanctions” means any sanction or trade embargo imposed, administered or
enforced from time to time by the United States Government (including without
limitation the Office of Foreign Assets Control of the Department of the
Treasury or the Department of State), or the United Nations Security Council,
the European Union, HMT, or other relevant sanctions authority having
jurisdiction over any Loan Party or any Subsidiary of any Loan Party.

 

“Scheduled Unavailability Date” has the meaning specified in Section
3.03(c)(ii).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“SPC” has the meaning specified in Section 10.06(g).

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

24



“Subsidiary Guarantors” means, collectively, any Subsidiary that is or becomes
party to a Subsidiary Guaranty pursuant to Section 6.13; provided, however, that
the term “Subsidiary Guarantors” shall not include any Foreign Subsidiary that
is not required to become a party to a Subsidiary Guaranty pursuant to Section
6.13.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G.

 

“Substantial Portion” means, with respect to the properties of the Company and
its consolidated Subsidiaries, property which (a) represents more than twenty
percent (20%) of the consolidated assets of the Company and its Subsidiaries, as
would be shown in the consolidated financial statements of the Company and its
Subsidiaries as at the end of the fiscal quarter next preceding the date on
which such determination is made, or (b) is responsible for more than ten
percent (10%) of the consolidated net revenues or of the Consolidated Net Income
of the Company and its Subsidiaries for the 12-month period ending as of the end
of the fiscal quarter next preceding the date of determination. For purposes of
the calculation of Consolidated Net Income for purposes of the definition of
Substantial Portion only, there shall be excluded therefrom any extraordinary
gains and gains from discontinued operations during such period and there shall
be included therein any extraordinary losses and losses from discontinued
operations during such period.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04(b).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

25



“Swing Line Loan Notice” means a notice of Swing Line Borrowing pursuant to
Section 2.04(b) which shall be substantially in the form of Exhibit B, or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officers of the Company.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) Seventy-Five
Million Dollars ($75,000,000.00) and (b) the Aggregate Commitments. The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Syndication Agents” has the meaning specified in the introductory paragraph
hereto.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $50,000,000.00.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Eurocurrency
Daily Floating Rate Loan, a Base Rate Loan or a Eurocurrency Rate Loan.

 

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).

 

“Unfunded Pension Liabilities” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

26



“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)      The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)      In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)      Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03       Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

27







(b)     Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

1.04      Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05      Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.

 

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or a
Eurocurrency Daily Floating Rate Loan or the issuance, amendment or extension of
a Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Committed Borrowing, Eurocurrency Rate Loan,
Eurocurrency Daily Floating Rate Loan, or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

1.06     Additional Alternative Currencies.

 

(a)     The Company may from time to time request that Eurocurrency Rate Loans
or Eurocurrency Daily Floating Rate Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that (i) is an Eligible Currency and (ii) such
requested Alternative Currency shall only be treated as a “LIBOR Quoted
Currency” to the extent that there is published a LIBOR Rate for such currency.
In the case of any such request with respect to the making of Eurocurrency Rate
Loans or Eurocurrency Daily Floating Rate Loans, such request shall be subject
to the approval of the Administrative Agent and the Lenders; and in the case of
any such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

28



(b)     Any such request shall be made to the Administrative Agent not later
than 2:00 p.m., four (4) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans or Eurocurrency Daily Floating Rate Loans,
the Administrative Agent shall promptly notify each Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the L/C Issuer thereof. Each Lender (in the case of
any such request pertaining to Eurocurrency Rate Loans or Eurocurrency Daily
Floating Rate Loans) or the L/C Issuer (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than 2:00
p.m., one (1) Business Day after receipt of such request whether it consents, in
its sole discretion, to the making of Eurocurrency Rate Loans, Eurocurrency
Daily Floating Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(c)     Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans or Eurocurrency Daily
Floating Rate Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Lenders consent to
making Eurocurrency Rate Loans or Eurocurrency Daily Floating Rate Loans in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Committed Borrowings of Eurocurrency Rate
Loans or Eurocurrency Daily Floating Rate Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

 

1.07      Change of Currency.

 

(a)      Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

 

(b)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)     Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

29







1.08     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.09      Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

Article II.
the COMMITMENTS and Credit Extensions



2.01     Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (a) the Total Outstandings shall not exceed the Aggregate
Commitments, and (b) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section 2.01. Committed
Loans may be Base Rate Loans, Eurocurrency Rate Loans or Eurocurrency Daily
Floating Rate Loans, as further provided herein.

 

2.02      Borrowings, Conversions and Continuations of Committed Loans. (a) Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by
facsimile of a Committed Loan Notice or telephone. Each such notice must be
received by the Administrative Agent not later than 1:00 p.m. (i) three (3)
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans or to Eurocurrency Daily Floating Rate Loans, (ii) four (4)
Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Committed Loans or Eurocurrency
Daily Floating Rate Loans. Each telephonic notice by the Company pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000.00 or a whole multiple of $1,000,000.00 in excess thereof.
Except as provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of
or conversion to Base Rate Committed Loans or Eurocurrency Daily Floating Rate
Loans shall be in a principal amount of $500,000.00 or a whole multiple of
$100,000.00 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (A) whether the Company is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (C) the principal amount

30



of Committed Loans to be borrowed, converted or continued, (D) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (E) if applicable, the duration of the Interest Period with respect
thereto, (F) the currency of the Committed Loans to be borrowed, and (G) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars. If the Company fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Committed Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans or Eurocurrency Daily Floating Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Committed Loan may be converted into or continued as a Committed
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Committed Loan and reborrowed in the other currency.

 

(b)     Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 2:00 p.m., in the case
of any Committed Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Committed Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Company or the other applicable Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
such Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing denominated in Dollars is given by the Company, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the applicable Borrower as provided above.

 

(c)     Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

(d)     The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

31







(e)      After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to Committed Loans.

 

2.03     Letters of Credit.

 

(a)        The Letter of Credit Commitment.

 

(i)      Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Maturity Date, to issue Letters of Credit denominated
in Dollars or in one or more Alternative Currencies for the account of the
Company or its Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Company or its Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Company for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the provisos to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)     The L/C Issuer shall not issue or amend any Letter of Credit, if the
expiry date of such requested or amended Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

(iii)     The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

 

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

32



(B)     the issuance of such Letter of Credit would violate one or more
documented policies of the L/C Issuer applicable to letters of credit generally,
as reasonably determined by the L/C Issuer;

 

(C)     [reserved];

 

(D)     except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)     the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;

 

(F)     such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(G)     a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into arrangements reasonably satisfactory to the L/C
Issuer with the Company or such Lender to eliminate the L/C Issuer’s risk with
respect to such Lender.

 

(iv)     The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)     The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)     The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent (A) not later than 2:00 p.m. at least two Business Days
prior to the proposed issuance date or date of amendment, as the case may be, of
any Letter of Credit denominated in Dollars, and (B) not later than 2:00 p.m. at
least three Business Days prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit denominated in an
Alternative Currency; or in each case such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion. In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application

33



shall specify in form and detail satisfactory to the L/C Issuer: (1) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (2) the amount and currency thereof; (3) the expiry date thereof;
(4) the name and address of the beneficiary thereof; (5) the documents to be
presented by such beneficiary in case of any drawing thereunder; (6) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (7) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (w) the Letter of Credit to be amended; (x) the proposed date of
amendment thereof (which shall be a Business Day); (y) the nature of the
proposed amendment; and (z) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

 

(ii)     Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage multiplied by the amount
of such Letter of Credit.

 

(iii)     If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five (5)
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

34



(iv)     If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, the Company shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit
has been issued, except as provided in the following sentence, the Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

 

(v)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 2:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Borrowers fail to so reimburse the L/C Issuer by
such time the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Company shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a

35



Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)     Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer,
in Dollars, at the Administrative Agent’s Office for Dollar-denominated payments
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 3:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)     Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)     Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)     If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any reasonable and customary administrative, processing or
similar fees charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so

36



paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)          Repayment of Participations.

 

(i)     At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.

 

(ii)     If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)          Obligations Absolute. The obligation of the Company to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)     the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

37







(v)     any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

 

(vi)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

 

(f)           Role of L/C Issuer. Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)          Cash Collateral. (i) Upon the request of the Administrative Agent,
if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, (ii) if, as
of the Maturity Date, any L/C Obligation for any reason remains outstanding, or
(iii) if required under Section 2.16(a)(v) to reduce the L/C Issuers’ Fronting
Exposure, the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations or the L/C Issuers’ Fronting
Exposure, as applicable (without duplication of any Cash Collateral applied
pursuant to Section 2.16(a)(ii)).

38







(A)     In addition, if the Administrative Agent notifies the Company at any
time that the Outstanding Amount of all L/C Obligations (after taking into
account all Cash Collateral then being held) at such time exceeds one hundred
and five percent (105%) of the Letter of Credit Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Company shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(B)     The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral pursuant to this Section 2.03(g), request
that additional Cash Collateral be provided in order to protect against the
results of exchange rate fluctuations.

 

(C)     Sections 2.05(c), 2.16(a)(ii) and 8.02(c) set forth certain additional
requirements to deliver or apply Cash Collateral hereunder. For purposes of this
Section 2.03, Section 2.05(c), Section 2.16 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Company hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

 

(D)     Cash Collateral (or the appropriate portion thereof) provided under this
Agreement to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (1) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (2) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may mutually agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

 

(h)         Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Company when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

 

(i)          Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) in
an amount equal to the Applicable Rate multiplied by the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

39







(j)       Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the applicable L/C Issuer for Letters
of Credit issued after the date hereof for such L/C Issuer’s own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, in
an amount equal to 0.125% multiplied by the Dollar Equivalent of the amount of
such Letter of Credit, and payable upon the issuance thereof, (ii) with respect
to any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Company and the L/C
Issuer, computed on the Dollar Equivalent of the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit, at the per annum rate of 0.125% computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears, and due and payable on the first Business Day
after the end of each March, June, September and December in respect of the most
recently ended quarterly period (or portion thereof in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company shall pay directly to the
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable. Notwithstanding the foregoing, each Borrower
agrees that, in addition to regular invoicing, the L/C Issuer will send the
Borrowers periodic summaries of such amounts owed (which summaries may be sent
by electronic means), not more frequently than weekly. The Borrowers shall have
four (4) Business Days after the L/C Issuer’s delivery of such summary to
reconcile, with the L/C Issuer’s reasonable assistance, the amounts owed
pursuant to such summary with the Borrowers’ records. On the fourth (4th)
Business Day after the L/C Issuer’s delivery of such summary (for purposes
hereof, the “Due Date”), the Administrative Agent (for the benefit of the L/C
Issuer), or the L/C Issuer, is hereby authorized to debit the amount shown as
due in such summary from such of the Company’s or any Borrower’s accounts with
the Administrative Agent as designated in writing by the Company or any Borrower
(for purposes of this Section, the “Designated Account”). The Company shall
maintain sufficient funds in the Designated Account to cover such debits;
provided that if sufficient funds are not maintained in the Designated Account
on any Due Date, then the Borrowers shall immediately make the required payment
in accordance with the L/C Issuer’s instructions.

 

(k)       Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(l)       Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

(m)       Not Bankers Acceptances. Nothing contained herein, shall be deemed to
or shall cause a Letter of Credit issued hereunder or an unreimbursed draw
thereunder to be or become a bankers acceptance.





40



2.04     Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Company shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage multiplied by the
amount of such Swing Line Loan.

 

(b)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000.00 or a whole multiple of $100,000.00 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Company at its office by crediting the account of the Company on the books
of the Swing Line Lender in Same Day Funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)     The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Company (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Company with a copy of the applicable

41



Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 2:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the Company
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)     If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any reasonable and customary administrative, processing
or similar fees charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)     Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)     At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

42



(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)         Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)         Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05     Prepayments. (a) Each Borrower may, upon notice from the Company to the
Administrative Agent (which shall be signed by a Responsible Officer and may be
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), at any time or from time to time voluntarily
prepay Committed Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Administrative Agent not later than
2:00 p.m. (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four (4) Business Days (or
five (5), in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Committed Loans or Eurocurrency Daily Floating Rate Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $1,000,000.00 or a whole multiple of $500,000.00 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $500,000.00 or
a whole multiple of $500,000.00 in excess thereof; and (iv) any prepayment of
Base Rate Committed Loans or Eurocurrency Daily Floating Rate Loans shall be in
a principal amount of $500,000.00 or a whole multiple of $100,000.00 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

(b)        The Company may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.00 or a whole
multiple of $100,000.00 in excess thereof. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

43







(c)        If the Administrative Agent notifies the Company at any time that the
Total Outstandings at such time exceed the Aggregate Commitments then in effect,
then, within two (2) Business Days after receipt of such notice, the Borrowers
shall prepay Loans and/or the Company shall Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed one hundred percent (100%)
of the Aggregate Commitments then in effect; provided, however, that, subject to
the provisions of Section 2.03(g)(ii), the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect. The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations. Notwithstanding the foregoing, so long as
the Total Outstandings are not greater than one hundred and five percent (105%)
of the Aggregate Commitments then in effect solely as a result of exchange rate
fluctuations and not as a direct result of the making of a Loan or issuance of a
Letter of Credit, the Borrowers shall not be required to prepay Loans and/or the
Company shall not be required to Cash Collateralize the L/C Obligations,
provided, however, that, if and to the extent solely as a result of exchange
rate fluctuations and not as a direct result of the making of a Loan or issuance
of a Letter of Credit, the Total Outstandings are greater than one hundred and
five percent (105%) of the Aggregate Commitments then in effect, the Borrowers
shall prepay Loans and/or the Company shall Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed the Aggregate Commitments
then in effect

 

2.06     Termination or Reduction of Commitments. The Company may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000.00 or any whole
multiple of $1,000,000.00 in excess thereof, (c) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings plus any Alternative
Currency reserve would exceed the Aggregate Commitments, and (d) if, after
giving effect to any reduction of the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. The amount of
any such Aggregate Commitment reduction shall not be applied to the Swing Line
Sublimit or the Letter of Credit Sublimit unless otherwise specified by the
Company. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.07     Repayment of Loans. (a) Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.

 

(b)        The Company shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

 

2.08     Interest. (a) Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case

44



of a Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in
the United Kingdom or a Participating Member State) the Mandatory Cost; (ii)
each Base Rate Committed Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate; (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate and (iv) each Eurocurrency Daily Floating Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Eurocurrency Daily Floating Rate
plus the Applicable Rate plus (in the case of a Eurocurrency Daily Floating Rate
Loan of any Lender which is lent from a Lending Office in the United Kingdom or
a Participating Member State) the Mandatory Cost. In the event any Lender lends
from a Lending Office in the United Kingdom or a Participating Member State, and
such lending subjects the Borrower to a Mandatory Cost, the Company may request
on behalf of the Borrowers that such Lender use another Lending Office (to be
selected by such Lender) that would result in the Borrowers not being subject to
a Mandatory Cost, and such Lender will use such other Lending Office if it is
legally able to do so and it would not be materially disadvantageous to such
Lender for it to do so.

 

(b)           (i)     If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)     If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)     Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)        Borrowers shall pay interest on each Loan in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

(d)        For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

45





2.09     Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:

 

(a)        Facility Fee. The Company shall pay to the Administrative Agent for
the account of each

Lender in accordance with its Applicable Percentage, a facility fee in Dollars
equal to the Applicable Rate multiplied by the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage. The facility fee shall accrue at all times
during the Availability Period (and thereafter so long as any Committed Loans,
Swing Line Loans or L/C Obligations remain outstanding), including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date and on the Maturity Date (and, if applicable, thereafter on
demand). The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

 

(b)        Upfront Fee. The Company shall pay to the Administrative Agent, on
the Closing Date, for the account of the Lenders in accordance with their
respective Applicable Percentages, an upfront fee of ten basis points (0.10%) of
the Aggregate Commitments as of the Closing Date, in accordance with the Fee
Letters. Such upfront fees shall be fully earned when paid and shall not be
refundable for any reason.

 

(c)        Other Fees. (i) The Company shall pay to the Joint Lead Arrangers,
the Joint Bookrunners and the Administrative Agent for their own respective
accounts, in Dollars, fees in the amounts and at the times specified in the Fee
Letters. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

(ii)     The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

 

(a)        All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

(b)        If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

46







2.11     Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

(b)        In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12   Payments Generally; Administrative Agent’s Clawback.

 

(a)        General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

47



(b)        (i) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any reasonable and customary administrative,
processing or similar fees charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by such
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)     Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to, but excluding, the date of payment to the Administrative Agent, at the
Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)         Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to such Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)        Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).

48



(e)        Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

 

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)     the provisions of this Section shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Company or any Subsidiary thereof
(as to which the provisions of this Section 2.13 shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.14     Designated Borrowers. (a) Effective as of the date hereof, (i)
Curtiss-Wright Controls, Inc., a Delaware corporation, (ii) Metal Improvement
Company, LLC, a Delaware limited liability company, (iii) Curtiss-Wright Flow
Control Corporation, a New York corporation, (iv) Curtiss-Wright Flow Control
Service LLC, a Delaware limited liability company, (v) Curtiss-Wright
Electro-Mechanical Corporation, a Delaware corporation, and (vi) Curtiss-Wright
Surface Technologies LLC, a Delaware limited liability company, shall each be a
“Designated Borrower” hereunder and may receive Loans for its account on the
terms and conditions set forth in this Agreement.

 

(b)        The Company may at any time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
designate any Material Subsidiary of the Company (an “Applicant Borrower”) as a
Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit H (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the

49



Administrative Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require. If the
Administrative Agent and the Required Lenders agree that an Applicant Borrower
shall be entitled to receive Loans hereunder, then promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit I (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement.

 

(c)        The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature.

 

(d)        Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

 

(e)        The Company may from time to time, upon not less than fifteen (15)
Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

(f)        Notwithstanding anything to the contrary contained in this Section
2.14, no Subsidiary of the Company shall become a “Designated Borrower” unless
and until each Lender has determined, after its review of all materials and
information it has reasonably requested, that such Lender can extend credit to
such Designated Borrower under all Laws applicable to such Lender, including,
without limitation, so called “know your customer” Laws.

 

2.15     Increase in Commitments.

 

(a)        Request for Increase. Provided there exists no Default, upon written
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Company may from time to time, request an increase in the Aggregate
Commitments by an amount (for all such requests) not exceeding $200,000,000.00;
provided that (i) any such request for an increase shall be in a minimum amount
of $25,000,000.00, and (ii) the Company may make a maximum of three such
requests. At the time of sending such notice, the Company (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

50



(b)        Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

(c)        Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Company may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

 

(d)        Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.

 

(e)        Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate executed by each Loan Party dated as of the Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Company, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
reasonably deemed to be necessary by the Administrative Agent to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section;
provided that the Administrative Agent and the Borrowers may designate an
Increase Effective Date that will reduce or minimize the payment of additional
amounts required pursuant to Section 3.05; and provided further that, for
purposes of clarification, use of the phrase “reasonably deemed necessary by the
Administrative Agent” in the preceding portion of this sentence is not intended
to give the Administrative Agent discretion to allocate Committed Loans
non-ratably.

 

(f)        Conflicting Provisions. This Section shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.

51



2.16    Defaulting Lenders.

 

(a)        Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender; fourth, as the Borrowers may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (B) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section and Section 2.03(g) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

52





(iii)     Certain Fees.

 

(A)     Each Defaulting Lender shall be entitled to receive fees payable under
Sections 2.09(a) and 2.09(b) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of the Committed Loans funded by it, and (2) its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral.

 

(B)     Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral.

 

(C)     With respect to any fee payable under Section 2.09(a) or (b) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrowers shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (2) pay to the L/C Issuer and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

 

(iv)     Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (A)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
Subject to Section 10.23, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)     Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuers’ remaining Fronting Exposure after
taking into effect all Cash Collateral applied under clause (a)(ii) above and
otherwise provided under Section 2.03(g).

 

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

53







Article III.
TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.01     Taxes.

 

(a)         Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes. (i) Any and all payments by or on account of any obligation of any
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Borrower, then the Administrative Agent or such Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)     If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)     If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(b)         Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)         Tax Indemnifications. (i)  Each of the Borrowers shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted

54



on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error. Each of the Borrowers
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, for any amount which a Lender or the L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

 

(ii)     Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (B) the Administrative Agent and the Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Borrowers, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)         Evidence of Payments. Upon request by the Company or the
Administrative Agent, as the case may be, after any payment of Taxes by any
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Company shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

 

(e)         Status of Lenders; Tax Documentation. (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law other than the Code or the taxing authorities of the
jurisdiction pursuant to such applicable

55



law to comply with the requirements for exemption or reduction of withholding
tax in that jurisdiction) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,

 

(A)       any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company on behalf of such Borrowers or the
Administrative Agent), whichever of the following is applicable:

 

     (1)     in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

     (2)     executed originals of IRS Form W-8ECI;

 

     (3)     in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BENE (or W-8BEN, as applicable); or

 

     (4)     to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;





56



(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)     Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(iv)     For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of the Second Amendment to Third Amended and
Restated Credit Agreement among the parties hereto, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Obligations hereunder as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471- 2(b)(2)(i).

 

(f)         Treatment of Certain Refunds. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines that it has received a refund of any Taxes
as to which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
documented out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Recipient, agrees to pay the refunded amount paid to such
Borrower (plus any refunded penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay the refunded amount to such Governmental Authority. This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

57



(g)         Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02     Illegality and Designated Lenders. If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its Lending Office to make, maintain or fund
any Credit Extension whose interest is determined by reference to the
Eurocurrency Rate or the Eurocurrency Daily Floating Rate (whether denominated
in Dollars or an Alternative Currency), or to determine or charge interest rates
based on the Eurocurrency Rate or the Eurocurrency Daily Floating Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or
Eurocurrency Daily Floating Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans or Eurocurrency Daily Floating Rate
Loans in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans or
Eurocurrency Daily Floating Rate Loans shall be suspended, and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
or Eurocurrency Daily Floating Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate) either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans or Eurocurrency Daily Floating Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans or Eurocurrency Daily Floating Rate Loans
and (ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurocurrency Rate or Eurocurrency Daily
Floating Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

3.03     Inability to Determine Rates. (a) If in connection with any request for
a Eurocurrency Rate Loan or a Eurocurrency Daily Floating Rate Loan (as
applicable) or a conversion to or continuation thereof, (i) the Administrative
Agent determines that (A) deposits (whether in Dollars or an Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (B) adequate and reasonable means do not exist for
determining (1) the Eurocurrency Daily Floating Rate, (2) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan (whether denominated in Dollars or an Alternative Currency) or (3) the
Eurocurrency Rate in connection with an existing or proposed Base Rate Loan or
(C) a fundamental change has occurred in the foreign exchange or interbank
markets with respect to the applicable Alternative Currency (including, without
limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls) (in each
case with respect to clause (i), “Impacted Loans”), or (ii) the Administrative

58



Agent or the Required Lenders determine that for any reason (A) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan or (B) the Eurocurrency Daily Floating Rate with respect to a proposed
Eurocurrency Daily Floating Rate Loan, in each case, does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (1) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans or
Eurocurrency Daily Floating Rate Loans in the affected currency or currencies
shall be suspended (to the extent of the affected Eurocurrency Rate Loans, or
Eurocurrency Daily Floating Rate Loans, or Interest Periods), and (2) in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, any Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans, or a Borrowing of Eurocurrency Daily Floating Rate
Loans, in either case, in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans, Eurocurrency Daily Floating Rate Loans, or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

(b)        Notwithstanding the foregoing to the contrary, if the Administrative
Agent has made the determination described in clause (a)(i) of this Section
3.03, the Administrative Agent, in consultation with the Company and the
Required Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (i) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a)(i) of this Section
3.03, (ii) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Company that such alternative interest rate does
not adequately and fairly reflect the cost to the Lenders of funding the
Impacted Loans or (iii) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Company
written notice thereof.

 

(c)        Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company or Required Lenders
(as applicable) have determined, that:

 

(i)     adequate and reasonable means do not exist for ascertaining LIBOR,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

 

(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(iii)     syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other

59



adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes, and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (A) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans or Eurocurrency Daily Floating Rate Loans shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (B) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, any Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans, or Borrowing of Eurocurrency Daily Floating Rate Loans
(to the extent of the affected Eurocurrency Rate Loans, Eurocurrency Daily
Floating Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans (subject to the foregoing clause (B)) in the amount specified
therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
(-0-) for purposes of this Agreement.

 

3.04     Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)        Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans or Eurocurrency Daily Floating Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

60







(b)        Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity requirements), then from time to time the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)        Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)        Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e)        Reserves on Eurocurrency Rate Loans. The Borrower shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as and
only in the case where such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan or Eurocurrency
Daily Floating Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as and only in the case
where such Lender shall be required to comply with any reserve ratio requirement
or analogous requirement of any central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Loans, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrowers shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

61







(f)         Mandatory Costs. If any Lender or the L/C Issuer incurs any
Mandatory Costs attributable to the Obligations, then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such Mandatory Costs. Such amount
shall be expressed as a percentage rate per annum and shall be payable on the
full amount of the applicable Obligations.

 

3.05   Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)        any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;

 

(c)        any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)        any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate used in determining the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

 

3.06   Mitigation Obligations; Replacement of Lenders.

 

(a)        Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Company

62



such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or L/C Issuer in connection with any such designation or assignment.

 

(b)        Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.

 

3.07     Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

Article IV.
CONDITIONS PRECEDENT TO Credit Extensions

 

4.01      Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)         The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)     executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Company;

 

(ii)     Notes executed by the Borrowers in favor of each Lender requesting
Notes;

 

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(iv)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party as listed on Schedule
4.01(A) is duly organized or formed, and that each of the Borrowers as listed on
Schedule 4.01(A) is validly existing, in good standing and qualified to engage
in business in each of the jurisdictions’ as listed on Schedule 4.01(A) where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

63







(v)     a favorable opinion of Paul J. Ferdenzi, Vice President, General Counsel
and Corporate Secretary of the Company, addressed to the Administrative Agent
and each Lender, as to such matters concerning the Loan Parties and the Loan
Documents as the Required Lenders may reasonably request;

 

(vi)     a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

 

(vii)     a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since
December 31, 2017 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and (C) a
calculation of the Consolidated Leverage Ratio as of the last day of the fiscal
quarter of the Company most recently ended prior to the Closing Date;

 

(viii)     a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company most recently ended prior to the Closing Date,
signed by a Responsible Officer of the Company;

 

(ix)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

 

(x)     all principal and interest owing under the Prior Agreement shall have
been refinanced pursuant to this Agreement, all commitments to extend credit
under the Prior Agreement shall have been terminated, and all fees and other
amounts outstanding thereunder shall have been paid in full;

 

(xi)     upon the reasonable request of any Lender made at least fifteen (15)
Business Days prior to the Closing Date, the Company shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case at least 10 Business Days prior to the
Closing Date, and at least fifteen (15) Business Days prior to the Closing Date,
any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Borrower; and

 

(xii)     such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.

 

(b)         The Company shall have paid to the Lenders, the Administrative
Agent, the Joint Lead Arrangers and the Joint Bookrunner all fees required to be
paid and all reasonable expenses for which invoices have been presented, on or
before the Closing Date.

64



(c)         Unless waived by the Administrative Agent, the Company shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
as required under the Loan Documents, to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document of which it has received a copy (including receipt by electronic
means) or other matter required thereunder as to which it has knowledge to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

4.02      Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)         The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except (A) that any such representations and warranties that
are qualified by reference to materiality or Material Adverse Effect shall be
true and correct in all respects; (B) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and (C) that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)        No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.

 

(c)        The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)        If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.

 

(e)        In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

65





Article V.
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01     Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or by which such Person or the properties of such Person or any of its
Subsidiaries are bound or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Loan Party is in compliance
with all Contractual Obligations referred to in clause (b)(i) hereof, except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except in each case as such enforcement
may be limited by principles of equity, bankruptcy, insolvency or other laws
affecting the enforcement of creditors’ rights generally.

 

5.05     Financial Statements; No Material Adverse Effect; Beneficial Ownership
Certification. (a) The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
material liabilities, direct or contingent, of the Company and its Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness.

 

(b)        The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated June 30, 2018, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other material liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

66







(c)        Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(d)        As of the Closing Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

 

5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and there has been no material adverse change in the
status, or financial effect on any Loan Party or any Subsidiary thereof, of the
matters described on Schedule 5.06.

 

5.07     No Default. Neither the Company nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

 

5.08     Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

 

5.09     Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5.10     Insurance. The properties of the Company and its Subsidiaries are
insured in accordance with customary industry practice, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Subsidiary operates.

 

5.11     Taxes. The Company and its Subsidiaries have filed all Federal, state
and other tax returns, extension and reports required to be filed, and have paid
all Federal, state and other taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or which, individually or in the
aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect. There is no proposed tax assessment against the Company
or any Subsidiary that would, if made, have a Material Adverse Effect. Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.

67





5.12     ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the IRS
to be exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the IRS. To the
best knowledge of the Company, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)        There are no pending or, to the knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

(c)        (i) No ERISA Event has occurred, and neither the Company nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is sixty percent (60%) or higher
and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid; (v)
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

 

(d)        Neither the Company nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan regulated by ERISA other than (A) on the
Closing Date, those liabilities and obligations set forth in the most recently
filed 10-K and 10-Q delivered to the Administrative Agent and the Lenders, and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

(e)        The Company represents and warrants as of the Closing Date that the
Company and its Subsidiaries are not using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with payment of the Loans, the Letters of Credit or
the Commitments.

 

5.13     Subsidiaries; Equity Interests. As of the Closing Date, the Company has
no Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens. As of the Closing Date, the Company has no equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.13. All of the outstanding Equity Interests in the Company have
been validly issued, and are fully paid and nonassessable. The Company
represents and warrants that the Material Subsidiaries identified in this
Agreement are the only Material Subsidiaries in existence, and that each
Subsidiary that is a guarantor of a Private Placement is party to the Guaranty.

68







5.14     Margin Regulations; Investment Company Act. (a) No Borrower is engaged
or will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

 

(b)        None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15     Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16     Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

5.17     Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the knowledge of the Company, no
material slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes in any material respect
upon any rights held by any other Person. Except as specifically disclosed in
Schedule 5.17, no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Company, threatened, which, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

 

5.18     OFAC; Anti-Corruption Laws.     

 

(a)        OFAC. None of the Borrowers, nor any of their Subsidiaries, nor, to
the knowledge of each Borrower and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is a Person that is, or is
owned or controlled by any Person that is, a Sanctioned Person.

 

(b)        Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in material compliance with Anti-Corruption Laws and
have implemented and maintain in effect policies and procedures reasonably
designed to ensure material compliance by the Loan Parties, their

69



Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Loan Parties and their
Subsidiaries, and to the knowledge of the Loan Parties, any director, officer,
employee, agent, affiliate or representative thereof, are in material compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. No
borrowing hereunder or use of proceeds of such borrowing will directly, or the
knowledge of the Loan Parties, indirectly, violate Anti-Corruption Laws or
applicable Sanctions.

 

5.19     Taxpayer Identification Number; Other Identifying Information. The true
and correct U.S. taxpayer identification number of the Company and each
Designated Borrower party hereto on the Closing Date is set forth on Schedule
10.02.

 

5.20     No EEA Financial Institution. Neither the Company nor any of its
Subsidiaries is an EEA Financial Institution.

 

Article VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

 

6.01     Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)        as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 

(b)        as soon as available, but in any event within sixty (60) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Company as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

70



6.02     Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

 

(a)        concurrently with the delivery of the financial statements referred
to in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements;

 

(b)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b) a duly completed Compliance Certificate signed by
a Responsible Officer of the Company;

 

(c)        promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)        promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of any
notice received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation of any Loan Party or any Subsidiary
thereof;

 

(e)        promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and

 

(f)         promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies and shall continue to provide such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein to the contrary, in every instance the
Company shall be required to provide paper copies of the Compliance Certificates
required by Section 6.02(b) to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.





71



Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that so long as such Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Joint Lead Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (iv) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”

 

6.03     Notices. Promptly notify the Administrative Agent and each Lender:

 

(a)        of the occurrence of any Default; provided however that, no notice
shall be required of any Default under any covenant contained in Article VI if
the Company reasonably believes that such Default will be cured within the
applicable cure period, if any;

 

(b)        of the occurrence of (i) any breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws, which in the case of each of clauses (i), (ii) and (iii) has
resulted or would reasonably be expected to result in a Material Adverse Effect;

 

(c)        of the occurrence of any ERISA Event; and

 

(d)        of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, unless in any such case, the same are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been set aside and are being

72



maintained in accordance with GAAP by the Company or such Subsidiary or which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Pay and discharge as the same shall become due and
payable all Indebtedness, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness.

 

6.05     Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

 

6.06     Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07     Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company (other than self-insurance
through a captive insurance Subsidiary insuring against the payment of
deductibles under third party insurance policies), insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and providing to the Administrative Agent for not less than thirty
(30) days’ prior notice of termination or lapse of such insurance or ten (10)
days’ prior notice for cancellation of such insurance for non-payment of
premium.

 

6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

6.09     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

 

6.10     Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit any of its properties, all
at the expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants at the
expense of the Company at any time during normal business hours and without
advance notice.

73



6.11     Use of Proceeds. Use the proceeds of the Credit Extensions (a) for
working capital, capital expenditures, and other general corporate purposes not
in contravention of any Law or of any Loan Document, including acquisitions, and
(b) to refinance in full the obligations under the Prior Agreement (other than
the Existing Letters of Credit) and to carry forward the Existing Letters of
Credit hereunder.

 

6.12     Approvals and Authorizations. Maintain all material authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Borrower is organized and existing, and all material approvals and consents
of each other Person in such jurisdiction, in each case that are required in
connection with the Loan Documents.

 

6.13     Additional Subsidiary Guarantors. Notify the Administrative Agent at
the time that any Person becomes a Subsidiary, and promptly thereafter (and in
any event within thirty (30) days), cause such Person (a) if such Person is a
Material Subsidiary or a guarantor of a Private Placement, to become a
Subsidiary Guarantor, on a joint and several basis with all other Subsidiary
Guarantors, by executing and delivering to the Administrative Agent a
counterpart of the Subsidiary Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (b) to deliver
to the Administrative Agent documents of the types referred to in clauses (iii)
and (iv) of Section 4.01(a) and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (a) and shall be
addressed to the Administrative Agent and each of the Lenders), all in form,
content and scope reasonably satisfactory to the Administrative Agent. No
Foreign Subsidiary may become a Designated Borrower if it would be illegal for
any Lender to lend to such Foreign Subsidiary, as reasonably determined by such
Lender. A Foreign Subsidiary that (a) can become a Subsidiary Guarantor for all
the Obligations without adverse tax consequences, shall become a Subsidiary
Guarantor for all of the Obligations, or (b) cannot become a Subsidiary
Guarantor for all of the Obligations, but can become a Subsidiary Guarantor for
a portion of the Obligations, without adverse tax consequences, shall become a
Subsidiary Guarantor for only such portion of the Obligations as will not result
in adverse tax consequences; provided, however, that if such Foreign Subsidiary
is a guarantor of a Private Placement, it shall become a Subsidiary Guarantor
for all of the Obligations or, if its guaranty of such Private Placement is
limited to avoid adverse tax consequences, it shall become a Subsidiary
Guarantor for only such portion of the Obligations as will not result in adverse
tax consequences consistent with the limitation on its guaranty of such Private
Placement; and provided, further, that if any such Foreign Subsidiary cannot
become a Subsidiary Guarantor for any of the Obligations without adverse tax
consequences, then sixty-six percent (66%) of the equity interests in such
Foreign Subsidiary shall be pledged to the Administrative Agent for its benefit
and the benefit of the Lenders pursuant to such documentation as the
Administrative Agent shall reasonably require.

 

6.14     Anti-Corruption Laws. Conduct its businesses in material compliance
with the Anti-Corruption Laws and maintain in effect and enforce policies and
procedures reasonably designed to ensure material compliance by the Loan
Parties, their Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws.

 

Article VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01     Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

74





(a)        Liens pursuant to any Loan Document;

 

(b)        Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

 

(c)        Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

 

(e)        pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)        deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)        easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h)        Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

 

(i)        Purchase money mortgages or purchase money security interests, Liens
securing industrial revenue bonds, conditional sale arrangements and other
similar security interests, on property or assets acquired by any Borrower or
any Subsidiary of any Borrower simultaneously (hereinafter referred to
individually as a “Purchase Money Security Interest”) or replacements thereof,
upon incurring Indebtedness the proceeds of which are used to acquire such
property or asset; provided, however, that:

 

(i)        The transaction in which any Purchase Money Security Interest is
proposed to be created is not then prohibited by this Agreement;

 

(ii)        Any Purchase Money Security Interest shall attach only to the
property or asset so acquired in such transaction or any addition thereto or
replacement thereof and shall not extend to or cover any other assets or
properties of any Borrower or any of their respective Subsidiaries; and

 

(iii)        The Indebtedness secured or covered by any Purchase Money Security
Interest together with any other Indebtedness secured by the property or asset
acquired shall not exceed one hundred percent (100%) of the lesser of the cost
or fair market value of the property or asset acquired and shall not be renewed,
extended or prepaid from the proceeds of any borrowing by any Borrower or any of
their respective Subsidiaries;

75







(j)         Liens in favor of customers for amounts paid to any Borrower or any
Subsidiary of any Borrower as progress payments;

 

(k)        Liens to secure non-recourse Indebtedness, subject to the
restrictions set forth in Section 7.03; and

 

(l)         Liens to secure Deemed Debt; provided that, such Liens are limited
to the accounts receivable and/or inventory financed in connection with the
incurring of such Deemed Debt.

 

If, for any reason, whether in violation of this Section 7.01 or upon consent of
the Required Lenders in their discretion, any Lien shall secure any of the
Private Placements, then the Obligations shall be equally and ratably secured by
all property subject to such Lien, in each case pursuant to documentation
reasonably satisfactory to the Administrative Agent.

 

7.02     [Reserved].

 

7.03     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)        Indebtedness under the Loan Documents;

 

(b)        Indebtedness outstanding (or committed to) on the date hereof and
listed on Schedule 7.03 and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

(c)        Guarantees by Subsidiary Guarantors of the Private Placements and of
Additional Indebtedness;

 

(d)        Indebtedness which in the aggregate for all Subsidiaries of the
Company at any one time does not exceed $100,000,000.00;

 

(e)        Deemed Debt which in the aggregate at any one time does not exceed
$250,000,000.00;

 

(f)        Indebtedness of the Company and Subsidiary Guarantors incurred after
the date hereof that: (i) is not senior to the Obligations; (ii) is not, after
taking into effect any simultaneous amendments to this Agreement, subject to
additional or more restrictive covenants (other than a minimum net worth
covenant, which covenant may be included in the documentation evidencing such
Indebtedness), in either case, than those set forth herein in Articles VI and
VII, unless such additional or more restrictive covenants are substantially
similar to covenants which were originally contained in the note purchase

76



agreements for the Private Placements, without giving effect to any amendment
thereof, in which case such additional or more restrictive covenants shall not
violate the requirements of this clause (ii); and (iii) if such Indebtedness has
a principal amount of $100,000,000.00 or more, does not provide for any
maturity, or required payment or prepayment of the principal amount thereof
(other than upon the sale of certain assets, the occurrence of certain
casualties or other similar events), in either case, prior to the date which is
six months following the Maturity Date in effect at the time such Indebtedness
is incurred; provided that on the date of the incurrence of such Indebtedness,
and both before and after the existence thereof and the application of any
proceeds related thereto, (A) there is no Default with respect to any Borrower
or any Subsidiaries of any Borrower and (B) the Company must be in pro forma
compliance with the financial covenants set forth in Section 7.11;

 

(g)        Capital leases and purchase money Indebtedness; and

 

(h)        Swap Contracts entered into not for speculative purposes but in
connection with hedging interest rate or currency exchange exposure of such
Person.

 

7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Delaware LLC Division), except that, so long as no Default exists
or would result therefrom:

 

(a)        any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person; and

 

(b)        any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be the Company or a
Subsidiary Guarantor.

 

7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

 

(a)        Dispositions of Investments in the ordinary course of business by any
Borrower or any Subsidiary of any Borrower, including without limitation,
transactions undertaken for the purpose of restructuring all or a part of the
portfolio of Investments owned by such Borrower or Subsidiary thereof; and

 

(b)        Dispositions of its property that, together with all other property
of its Subsidiaries previously leased, sold or disposed of (other than
Investments sold in the ordinary course of business by Subsidiaries of
Borrowers) as permitted by this Section 7.05 since the date hereof, do not
constitute a Substantial Portion of the property of the Company and its
consolidated Subsidiaries; provided, however, that if a Material Subsidiary is
sold or otherwise disposed of; or all or substantially all of the assets of a
Material Subsidiary are sold or otherwise disposed of, then the net proceeds of
such sale or other disposition shall be used, within 365 days of the receipt of
such net proceeds, for general corporate purposes of the Borrower and its
remaining Subsidiaries, including reinvestment in assets, funding of working
capital, repayment of debt, and buy-back of capital stock (but excluding payment
of dividends outside the ordinary course of business); and

 

(c)        non-exclusive licenses of IP Rights or the Disposition of other
property in the ordinary course of business,

77







provided, however, that any Disposition pursuant to clauses (a) through (c)
shall be for fair market value.

 

7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom (including
pro forma compliance on a pre- and post-Restricted Payment basis with the
financial covenants set forth in Section 7.11):

 

(a)        each Subsidiary may make Restricted Payments to the Company, the
Subsidiary Guarantors and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

 

(b)        the Company and each Subsidiary may declare and make dividend
payments or other distributions payable in the common stock or other Equity
Interests of such Person or cash; and

 

(c)        the Company and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it.

 

7.07     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

 

7.08     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Company and any Subsidiary Guarantor or
between and among any Subsidiary Guarantors.

 

7.09     Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that: (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to the Company or any Subsidiary
Guarantor or to otherwise transfer property to the Company or any Subsidiary
Guarantor; (ii) of any Subsidiary to Guarantee the Indebtedness of the Company;
or (iii) of the Company or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person; provided, however, that (A) the foregoing clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Sections 7.03(e) and (g) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness, and (B) the foregoing clauses (a)(ii) and (a)(iii)
shall not prohibit the inclusion of negative covenants as to the incurrence of
additional Indebtedness or Liens that do not prohibit the Loan Parties’
incurrence of the Obligations (as in effect from time to time) or the granting
of Liens by the Loan Parties in favor of the Administrative Agent for the
benefit of the Lenders in all or any portion of their respective assets and
properties, and the foregoing clause (b) shall not prohibit the inclusion of a
conditional covenant of any Loan Party to grant pari passu Liens to the holders
of a Private Placement substantially the same as the covenant to such effect set
forth at the end of Section 7.01.

 

7.10     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

78







7.11     Financial Covenants.

 

(a)        Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 3.0:1.0.

 

(b)        Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
at any time to exceed sixty percent (60.0%).

 

7.12     Material Subsidiaries. Permit the total assets of all Material
Subsidiaries and the Company to be less than eighty-five percent (85%) of the
total assets of the Company and its Subsidiaries (determined on a consolidated
basis) as of the end of the most recently completed fiscal quarter for which
financial information is then available, determined in accordance with GAAP;
provided that the Company shall have the right to designate any of its
Subsidiaries that is not then a Material Subsidiary as a Material Subsidiary in
order to comply with this Section, so long as such designation is made no later
than the last day of delivery of a quarterly Compliance Certificate hereunder
for the end of the preceding fiscal quarter for which such designation is made.

 

7.13     Mergers; Acquisitions; Investments. (a) Merge or consolidate with any
Person; (b) acquire all or substantially all of the assets or any of the capital
stock of any Person; or (c) make any other Investment; provided, however, that
(i) any Borrower or any of its Subsidiaries may merge or consolidate with
another Person or acquire all or substantially all of the assets or capital
stock of another Person if (A) such Borrower or such Subsidiary, as the case may
be, is the surviving corporation, (B) the Person whose capital stock or assets
are being acquired or that is merging into a Borrower or any Subsidiary of a
Borrower is in a similar line of business as such Borrower, as determined by the
Administrative Agent, (C) the Company and its Subsidiaries will be in
compliance, on a pro forma basis, both before and after the merger,
consolidation or acquisition, with each of the financial covenants in Section
7.11, and (D) after giving effect to any such merger, consolidation or
acquisition, no Default would then exist and (ii) any Borrower or any of its
Subsidiaries may make any other Investment if the Company and its Subsidiaries
will be in compliance, on a pro forma basis, both before and after such
Investment, with each of the financial covenants in Section 7.11 and subject to
compliance with Section 6.13 with respect to Subsidiaries as Guarantors.

 

7.14     Sanctions and Anti-Corruption Laws. Request any Borrowing, or use, or
permit the other Loan Parties, their Subsidiaries and the Loan Parties or their
said Subsidiaries, their respective directors, officers, employees and agents,
in each case, to use, the proceeds of any Borrowing (including without
limitation, any Letter of Credit) directly or, to the knowledge of any Borrower,
indirectly (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Designated Jurisdiction, in each case, in
violation of any Sanctions, or (c) in any manner that would reasonably result in
the violation of any Sanctions applicable to any party hereto.

 

Article VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default. Any of the following shall constitute an Event of
Default:





79



(a)        Non-Payment. Any Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, and in the currency required hereunder,
any amount of principal of any Loan or any L/C Obligation, or (ii) within five
(5) days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder or any other amount payable hereunder or
under any other Loan Document; or

 

(b)        Specific Covenants. (i) The Company fails to perform or observe any
term, covenant or agreement contained in (A) any of Sections 6.10, 6.11, 7.01,
7.03, 7.06, 7.11, 7.12 or 7.14, or (B) any of Sections 6.01, 6.02, 6.03, or 6.13
and, with respect to those sections identified in clause (B), such failure
continues for five (5) days, or (ii) any Subsidiary Guarantor fails to perform
or observe any term, covenant or agreement contained in the Subsidiary Guaranty;
or

 

(c)        Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days or if there occurs an “event of default” as
defined in any other Loan Document after expiration of any applicable grace
period contained therein; or

 

(d)        Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made, except that it
shall be an Event of Default if any such representation, warranty, certification
or statement of fact that is qualified by reference to materiality or Material
Adverse Effect shall be incorrect or misleading in any respect; or

 

(e)        Cross-Default. (i) The Company or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)        Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

80







(g)        Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

 

(h)        Judgments. There is entered against the Company or any Subsidiary (i)
any one final judgment or order for the payment of money in an amount exceeding
$35,000,000.00 or any final judgments or orders for the payment of money in an
aggregate amount exceeding $50,000,000.00 (in any case, to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)        ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)        Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or

 

(k)        Change of Control. There occurs any Change of Control; or

 

(l)         Company Sale of any Borrower, etc. The Company shall cease to own,
beneficially or of record, directly or indirectly, one hundred percent (100%) of
the issued and outstanding shares of capital stock of all Material Subsidiaries,
except as otherwise contemplated in Section 7.05(b) hereof, and subject to
continued compliance at all times with the requirements of Section 7.12 hereof.

 

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a)        declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

81







(c)        require that the Company Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

(d)        exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02) or if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all Obligations then due hereunder, any amounts received on account of
the Obligations shall, subject to the provisions of Section 2.16, be applied by
the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on Loans, L/C Borrowings and other
Obligations arising under the Loan Documents ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Lender-Provided Swap Contracts and to the Administrative Agent for the account
of the L/C Issuer, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Article II, in each
case ratably among the Administrative Agent, the Lenders (including without
limitation with respect to Obligations owing to such Lenders’ respective
Affiliates holding Obligations under Lender-Provided Swap Contracts), and the
L/C Issuer, in proportion to the respective amounts described in this clause
Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

82



Notwithstanding the foregoing to the contrary, Excluded Swap Obligations (as
defined in the Guaranty) with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets, but
appropriate adjustments shall be made with respect to payment from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this section. Subject to Article II, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

Article IX.

ADMINISTRATIVE AGENT

 

9.01     Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
IX are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and neither any Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

9.02     Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

9.03     Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;





83



(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Company, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

84





9.05     Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

9.06     Resignation of Administrative Agent.

 

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(for purposes hereof the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (for purposes hereof, the “Removal Effective Date”), then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable) and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (A) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (B) after such

85



resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (1) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (2) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

(d)        Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender and shall have a right to accept or decline such appointment),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

9.07     Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08     Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 9.08.

 

9.09     No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers, Syndication Agents or Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

86



The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of any collateral.

 

9.10     ERISA Representations.

 

(a)        Each Lender (1) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (2) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)        such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

 

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

 

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)        In addition, unless either (i) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (ii) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (A)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (B) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

87







Article X.
MISCELLANEOUS

 

10.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)          waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or L/C Borrowing or any fee payable hereunder without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of any Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

 

(e)          change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)           amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender;

 

(g)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

 

(h)          release all or substantially all of the Subsidiary Guarantors from
the Subsidiary Guaranty, amend Section 2.14(c) to limit the joint and several
liability of any Borrower for the Obligations, or add a Foreign Subsidiary as a
Borrower but not require the Company to guaranty such Foreign Subsidiary’s
Obligations, in each case without the written consent of each Lender;

 

and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to

88



the Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

10.02     Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)        if to the Borrowers, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

(ii)        if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.





89



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)          Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(e)          Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

90







10.03     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04     Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Company shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents as
required under the Loan Documents or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.





91





(b)          Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

(c)          Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought),
provided further that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable

92



for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)           Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)           Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05     Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

10.06     Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower or
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (f) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

93



  (i) Minimum Amounts.

 

  (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in subsection (b)(i)(B) of this
Section 10.06 in the aggregate and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

  (B) in any case not described in subsection (b)(i)(A) of this Section 10.06,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000.00 unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.06 and,
in addition:

 

  (A) the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within seven (7) Business Days
after having received notice thereof; and provided, further, that the Company’s
consent shall not be required during the primary syndication of the revolving
credit facility provided for in this Agreement;

 

  (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

  (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) and the consent of the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment.

94



(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500.00;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)        No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office in the United States a copy
of each Assignment and Assumption delivered to it (or the equivalent

95



thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by each of the Borrowers and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, any Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person, a Defaulting Lender or the Company or
any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Company, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

96







(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)           Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company (an “SPC”)
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (A) with notice to, but without prior
consent of the Company and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500.00 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Committed Loan to the Granting
Lender and (B) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

(g)          Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty (30) days’ notice to the Company
and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice
to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective

97



date of such resignation, including the right to require the Lenders to make
Base Rate Committed Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (A) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (B) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.15(c), or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to a Borrower and its obligations, (g)
with the consent of the Company, or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (A) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (B) it has developed compliance
procedures regarding the use of material non-public information, and (C) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of

98



such Borrower or such Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid

99



or unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Company the right
to replace a Lender as a party hereto, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(a)           the Company shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee specified in Section
10.06(b);

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)          such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14     Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND SHALL BE DEEMED TO BE
A CONTRACT MADE UNDER AND GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

(b)          SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY AND
COUNTY OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SECOND
CIRCUIT, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR

100



PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION 10.14. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           APPOINTMENT OF CURTISS-WRIGHT AS PROCESS AGENT. IN ADDITION TO THE
CONSENT TO SERVICE SET FORTH IN CLAUSE (d) ABOVE, ANY SUBSIDIARY THAT IS NOT A
SUBSIDIARY THAT IS ORGANIZED UNDER THE LAWS OF ANY STATE OF THE UNITED STATES OR
THE DISTRICT OF COLUMBIA THAT BECOMES A BORROWER HEREUNDER (INCLUDING
CURTISS-WRIGHT ANTRIEBSTECHNIK GMBH) HEREBY IRREVOCABLY AND UNCONDITIONALLY
APPOINTS THE COMPANY AS ITS AGENT TO RECEIVE, ON BEHALF OF ITSELF AND ON BEHALF
OF ITS PROPERTY, SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER
PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING, AND THE COMPANY
HEREBY IRREVOCABLY AND UNCONDITIONALLY ACCEPTS SUCH APPOINTMENT. SUCH SERVICE
MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO SUCH SUBSIDIARY
IN CARE OF THE COMPANY AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 10.02,
AND SUCH SUBSIDIARY HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE COMPANY TO
ACCEPT SUCH SERVICE ON ITS BEHALF.

 

10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT

101



NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

10.16   No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Joint Lead Arrangers and the Lenders are
arm’s-length commercial transactions between such Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Joint Lead Arrangers and the Lenders, on the other hand, (ii) each of
such Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) such Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) each of the
Administrative Agent, the Joint Lead Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Administrative
Agent, nor any Joint Lead Arranger, nor any Lender has any obligation to such
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Joint Lead Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent,
nor any Joint Lead Arranger, nor any Lender has any obligation to disclose any
of such interests to the Borrowers, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent, the Joint Lead Arrangers and any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

10.17   Electronic Execution of Assignments and Certain Other Documents.  The
words “delivery”, “execute”, “execution”, “signed”, “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be the same legal effect, validity or enforceability
as a manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary
neither the Administrative Agent, the L/C Issuer nor any Lender is under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent, the L/C Issuer or such
Lender pursuant to procedures approved by it and provided further without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.





102



10.18   USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.19   Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.20   Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

10.21   Designation of Loans Under Private Placements.  The Loans shall at all
times be the “Principal Credit Facility” (or qualify under such other
descriptive terms as may be used to describe designated senior debt) for
purposes of and as defined in the note purchase agreements for each of the
Private Placements.

 

10.22   Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement AMONG the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements AMONG the parties.

 

10.23   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:





103



(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)      the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)      a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

104



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first above written.



 

 

CURTISS-WRIGHT CORPORATION

CURTISS-WRIGHT CONTROLS, INC.

METAL IMPROVEMENT COMPANY, LLC

CURTISS-WRIGHT FLOW CONTROL CORPORATION

CURTISS-WRIGHT FLOW CONTROL SERVICE LLC

CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION

Curtiss-Wright Surface Technologies LLC

      By: /s/ Harry Jakubowitz     Harry Jakubowitz     Treasurer of each of the
entities listed above

 

S - 1
Signature Page to Fourth Amended and Restated Credit Agreement

 







  bank of america, n.a., as Administrative Agent         By: /s/Brenda Schriner
  Name:   Brenda Schriner   Title:   Vice President

 

S - 2
Signature Page to Fourth Amended and Restated Credit Agreement

 







  bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender        
By: /s/ William P. Warren   Name:    William P. Warren   Title:   Senior Vice
President

 

S - 3
Signature Page to Fourth Amended and Restated Credit Agreement

 







  JPMORGAN CHASE BANK, N.A., as a Syndication Agent and as a Lender         By:
/s/Joon Hur   Name:   Joon Hur   Title:   Executive Director

 

S - 4
Signature Page to Fourth Amended and Restated Credit Agreement

 







  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Syndication Agent and as a Lender
        By: /s/John H. Prol Jr.   Name:   John H. Prol Jr.   Title:   Senior
Vice President

 

S - 5
Signature Page to Fourth Amended and Restated Credit Agreement

 







  CITIZENS BANK, N.A., as Documentation Agent and as a Lender         By: /s/
Angelo Reilly   Name:   Angelo Reilly   Title:   Senior Vice President

 

S - 6
Signature Page to Fourth Amended and Restated Credit Agreement

 







  PNC BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/Joshua Kezele  
Name:   Joshua Kezele   Title:   Assistant Vice President

 

S - 7
Signature Page to Fourth Amended and Restated Credit Agreement

 







  THE BANK OF NEW YORK MELLON, as a Lender         By: /s/Daniel Koller   Name:
  Daniel Koller   Title:   Vice President

 

S - 8
Signature Page to Fourth Amended and Restated Credit Agreement

 







  HSBC BANK USA, N.A., as a Lender         By: /s/ Emily Barker   Name:   Emily
Barker   Title:   Vice President, Senior Credit Manager

 

S - 9
Signature Page to Fourth Amended and Restated Credit Agreement

 



SCHEDULE 1.01

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,

CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND

BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,

DATED OCTOBER ____, 2018

 

MANDATORY COST FORMULAE

 

1.The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

(a)the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

(b)the requirements of the European Central Bank.

 

2.On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3.The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4.The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

(a)in relation to any Loan in Sterling:



 

AB+C(B-D)+E x 0.01



 per cent per annum   100 - (A+C)

 

(b)in relation to any Loan in any currency other than Sterling:



 

E x 0.01



 per cent per annum   300

 

Where:

 

“A”is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

Schedule 1.01
Page 1

 



“B”is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 

“C”is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

“D”is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

“E”is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.00.

 

5.For the purposes of this Schedule:

 

(a)“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

(b)“Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

(c)“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

(d)“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6.In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. five percent (5%) will be included in the formula
as 5 and not as 0.05). A negative result obtained by subtracting D from B shall
be taken as zero. The resulting figures shall be rounded to four decimal places.

 

7.If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000.00 of the Tariff Base of such Lender.

 

Schedule 1.01
Page 2

 



8.Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

(a)the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

 

(b)any other information that the Administrative Agent may reasonably require
for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 

10.The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11.The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12.Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13.The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

Schedule 1.01
Page 3

 



SCHEDULE 1.01(A)

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
EXECUTED BY
AND AMONG, AMONGST OTHERS,

CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND

BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,

DATED OCTOBER ____, 2018

 

EXISTING LETTERS OF CREDIT

 

See attached.

 

Schedule 1.01(A)

Page 1

 



[x1_c92193x127x1.jpg]

 

Schedule 1.01(A)

Page 2

 



[x1_c92193x128x1.jpg]

 

Schedule 1.01(A)

Page 3

 



[x1_c92193x129x1.jpg]

 

Schedule 1.01(A)

Page 4

 



SCHEDULE 2.01

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,

CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND

BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,

DATED OCTOBER ____, 2018

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender Commitment Applicable
Percentage Letter of Credit
Sublimit Swing Line
Sublimit Bank of America, N.A. $95,000,000.00 19.00000000% $38,000,000.00
$14,250,000.00           JPMorgan Chase Bank, N.A. $95,000,000.00 19.00000000%
$38,000,000.00 $14,250,000.00           Wells Fargo Bank, National Association
$95,000,000.00 19.00000000% $38,000,000.00 $14,250,000.00           Citizens
Bank, N.A. $65,000,000.00 13.00000000% $26,000,000.00 $9,750,000.00          
PNC Bank, National Association $50,000,000.00 10.00000000% $20,000,000.00
$7,500,000.00           The Bank of New York Mellon $50,000,000.00 10.00000000%
$20,000,000.00 $7,500,000.00           HSBC Bank USA, N.A. $50,000,000.00
10.00000000% $20,000,000.00 $7,500,000.00           Total $500,000,000.00
100.000000000% $200,000,000.00 $75,000,000.00

 

Schedule 2.01

Page 1

 



SCHEDULE 4.01(A)

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,

CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND

BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,

DATED OCTOBER ____, 2018

 

List of Borrowers

Organization/Formation/Qualification to do Business

 

Name of Company Jurisdiction of Organization     Curtiss-Wright Corporation
Delaware Curtiss-Wright Controls, Inc. Delaware Metal Improvement Company, LLC
Delaware Curtiss-Wright Flow Control Corporation New York Curtiss-Wright Flow
Control Service LLC Delaware Curtiss-Wright Electro-Mechanical Corporation
Delaware Curtiss-Wright Surface Technologies LLC Delaware

 

The jurisdictions in which Curtiss-Wright Corporation and each of its borrowing
subsidiaries, respectively, are qualified to do business as foreign entities are
set forth below:

 

Name of Company Qualifying Jurisdictions     Curtiss-Wright Corporation Alabama
  Delaware   New Jersey   North Carolina     Curtiss-Wright Controls, Inc.
Delaware   New Jersey   North Carolina   South Carolina   Texas   Washington    
Metal Improvement Company, LLC. Arizona   California   Connecticut   Delaware  
Florida   Georgia   Illinois   Indiana   Kansas   Kentucky   Massachusetts

 

Schedule 4.01 (A)

Page 1

 



  Michigan   Minnesota   New Jersey   New York   North Carolina   Ohio   Oregon
  Pennsylvania   Texas   Utah   Virginia   Washington   Wisconsin    
Curtiss-Wright Flow Control Corporation New York   California   Ohio   Virginia
  Washington     Curtiss-Wright Flow Control Service Corporation Alabama  
California   Colorado   Connecticut   Florida   Georgia   Idaho   Iowa  
Louisiana   Minnesota   New York   North Carolina   Ohio   Pennsylvania   South
Carolina   Tennessee   Texas   Washington   Wisconsin

 

Schedule 4.01 (A)

Page 2

 



Curtiss-Wright Electro-Mechanical Corporation California   Florida   New Jersey
  New York   Pennsylvania   South Carolina   Virginia     Curtiss-Wright Surface
Technologies, LLC Delaware   South Carolina

 

Schedule 4.01 (A)

Page 3

 



SCHEDULE 5.05

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

Financial Statements

 

Consolidated Balance Sheet, Income Statement, and Cash Flow Statement for Fiscal
Year 2017, and corresponding financial statements as filed with the United
States and Exchange Commission on Forms 10-K and 10-Q for same periods through
June 30, 2018.

 

Schedule 5.05

Page 2

 



SCHEDULE 5.06

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

See Schedule 5.09

 

Schedule 5.06

Page 1

 



Schedule 5.09

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

Schedule 5.09

Page 1

 



SCHEDULE 5.13

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

Subsidiaries and Other Equity Investments

 

- - -

 

Curtiss-Wright Corporation and Subsidiaries

 

Name of Company Jurisdiction of Organization Equity Interest      
Curtiss-Wright Corporation Delaware 100% Metal Improvement Company, LLC Delaware
100% Curtiss-Wright Surface Technologies, LLC Delaware 100% Curtiss-Wright
Electro-Mechanical Corporation Delaware 100% Curtiss-Wright Flow Control
Corporation New York 100% Curtiss-Wright Flow Control Company Canada Nova
Scotia, Canada 100% Curtiss-Wright Flow Control Service LLC Delaware 100%
Curtiss-Wright Flow Control (U.K.) Ltd. London, England 100% Curtiss-Wright Flow
Control Korea Co., Ltd Korea 100% Curtiss-Wright Netherlands CV Netherlands 100%
Curtiss-Wright Netherlands BV Netherlands 100% Curtiss-Wright Controls, Inc.
Delaware 100% Curtiss-Wright Antriebstechnik, GmbH Switzerland 100%
Curtiss-Wright Controls (UK) Ltd. UK 100% Curtiss-Wright Controls Integrated
Sensing, Inc Delaware 100% Dy4, Inc. Delaware 100% Dy4 Systems, Inc. Ontario,
Canada 100% Dy4 Systems UK Limited England 100% Indal Technologies, Inc.
Ontario, Canada 100% Novatronics, Inc. Prince Edward Is.,Ca 100% Peerless
Instrument Co., Inc. New York 100% Penny & Giles Controls, Ltd England 100%
Penny & Giles Aerospace, Ltd. England 100% Penny & Giles GmbH Germany 100%
Primagraphics (Holdings) Ltd. England 100% Primagraphics Limited England 100%
Curtiss-Wright Controls Electronic Systems, Inc. California 100% Solenoid Valve
Ltd Russia JV 50% Metal Improvement Company Technology Service (Suzhou) Co Ltd
China 100% Metal Improvement Company Technology Service (Tianjin) Co Ltd China
100%

 

Schedule 5.13

Page 1

 



Curtiss-Wright (Tianjin) Flow Control Co., Ltd. China 100% EST Group, Inc.
Pennsylvania 100% EST Group B.V. Netherlands 100% Nova Machine Products, Inc.
Delaware 100% Curtiss-Wright Controls de Mexico, S.A.de C.V. Mexico 100%
Curtiss-Wright Controls Costa Rica, S.A. Costa Rica 100% Mechetronics Asia
Limited Hong Kong 100% Curtiss-Wright Controls AS Norway 100% IMR Test Labs –
Singapore Pte. Ltd. Singapore 100% Metal Improvement Company GmbH Switzerland
100% Curtiss Wright Surface Technologies India Private Limited India 100% ACRA
Control Limited Ireland 100% ACRA Control, Inc. Maryland 100% Curtiss-Wright
Surface Technologies SP. z o.o Poland 100% Curtiss-Wright Surface Technologies
AB Sweden 100% Component Coating and Repair Services Limited England 100%
Curtiss-Wright Surface Technologies, Unipessoal Lda. Portugal 100% Farris Brasil
Industria de Valvulas Ltda. Brazil 100% A.P. Services, LLC Delaware 100% CWFC
Phonix Group GmbH Germany 100% Phonix Operating Valve (POV Inc.) Delaware 100%
Phonix Armaturen-Werke Bregel GmbH Germany 100% PAW SARL France 100% Phonix
Armaturen Beteiligungs-Gesellschaft mit beschränkter Haftung Germany 100% Daume
Regelarmaturen Gesellschaft mit beschränkter Haftung Germany 100% Strack GmbH
Germany 100% Williams Controls, Inc. Delaware 100% Williams Controls Industries,
Inc. Delaware 100% Williams Controls India Private Limited India 100% Williams
Controls Europe GmbH Germany 100% Williams (Suzhou) Controls Company Limited
China 100% Exlar Corporation Minnesota 100% Exlar Europe GmbH Germany 100% The
Parvus Corporation Utah 100% Arens Controls Company, L.L.C Illinois 100%
Teletronics Technology Corporation Delaware 100%

 

Schedule 5.13

Page 1

 



SCHEDULE 5.17

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

Intellectual Property Matters.

 

NONE

 

Schedule 5.17

Page 1

 



SCHEDULE 7.01

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

Liens on Property Or Assets

Of

The Company and Designated Borrowers

 

See, Attached Lists related to UCC and Judgments:

 

Entity Jurisdictions     Curtiss-Wright Corporation Delaware     Curtiss-Wright
Flow Control Corporation New York     Curtiss-Wright Controls, Inc. Delaware    
Curtiss-Wright Flow Control Service LLC Delaware     Metal Improvement Company
LLC Delaware     Curtiss-Wright Electro-Mechanical Corporation Delaware    
Curtiss-Wright Surface Technologies LLC Delaware

 

Schedule 7.01

Page 1

 



SCHEDULE 7.03

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

 

Debt

 

Revolving Credit Agreement among and between the Issuers and the Banking
Syndicate led by Bank of America, N.A. offers a maximum of $500 million over
five years to the Corporation. The Revolving Credit Agreement expires November
2019 and will be amended and extended with a new maturity dated October 2023
with the schedules attached hereto.

 

$300MM in privately placed fixed interest rate notes consisting of $100MM in
3.84% Series D Senior Guaranteed Notes due December 1, 2021 and $200MM in 4.24%
Series E Senior Guaranteed Notes due December 1, 2026.

 

$500MM in privately placed fixed interest rate notes consisting of $225MM in
3.70% Series F Senior Guaranteed Notes due February 26, 2023, $100MM in 3.85%
Series G Senior Guaranteed Notes due February 26, 2025, $75MM in 4.05% Series H
Senior Guaranteed Notes due February 26, 2028 and $100MM in 4.11% Series I
Senior Guaranteed Notes due September 26, 2028.

 

Letters of Credit

 

Revolving Credit Agreement. See Schedule 1.01A

 

Schedule 7.03

Page 1

 



EXHIBIT A

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

FORM OF COMMITTED LOAN NOTICE

 

Date: ___________, _____

 

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October ____, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among CURTISS-WRIGHT
CORPORATION, a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

 

  o A Borrowing of Committed Loans o A conversion or continuation of
Committed Loans



 

1. On _____ (a Business Day).

 

2. In the amount of _________________________________.

 

3. In the following currency: __________________________

 

4. o A Borrowing or continuation of a Eurocurrency Rate Loan
with an Interest Period of: ______ months; OR

 

  o A Borrowing or continuation of a Eurocurrency Daily Floating Rate Loan; OR

 

  o A continuation of a Base Rate Loan

 

5. On behalf of ____________________________ [insert name of applicable
Designated Borrower].

 

A-1

Form of Committed Loan Notice

 



The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

  CURTISS-WRIGHT CORPORATION           By:

  Name:

  Title:


 

A-1

Form of Committed Loan Notice

 



EXHIBIT B

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

FORM OF swing line loan NOTICE

 

Date: ___________, _____

 

To:Bank of America, N.A., as Swing Line Lender Bank of America, N.A., as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October ____, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among CURTISS-WRIGHT
CORPORATION, a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1. On _____ (a Business Day).

 

2. In the amount of $_____________________.

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

  CURTISS-WRIGHT CORPORATION           By:

  Name:

  Title:


 

B - 1

Form of Swing Line Loan Notice

 



EXHIBIT C

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

FORM OF NOTE

 

____________________________

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrowers under that
certain Fourth Amended and Restated Credit Agreement, dated as of October ____,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among CURTISS-WRIGHT CORPORATION, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

Each Borrower promises to pay interest on the unpaid principal amount of each
Loan to such Borrower from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Committed Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Subsidiary Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

C - 1

Form of Note

 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, AND SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

 

  CURTISS-WRIGHT CORPORATION
CURTISS-WRIGHT CONTROLS, INC.
METAL IMPROVEMENT COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE LLC
CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION
Curtiss-Wright Surface Technologies LLC           By:       Harry Jakubowitz    
Treasurer of each of the entities listed above

 

C - 2

Form of Note

 



LoanS AND PAYMENTS with respect thereto

 

Date     Type of Loan
Made     Currency
and Amount
of Loan
Made     End of
Interest
Period     Amount of
Principal or
Interest Paid
This Date     Outstanding
Principal
Balance This
Date     Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
         

 

C - 3

Form of Note

 



EXHIBIT D

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

form of COMPLIANCE CERTIFICATE

 

   

  Check for distribution to PUBLIC and Private side Lenders1



 

Financial Statement Date: _______,

 

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October ____, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among CURTISS-WRIGHT
CORPORATION, a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the __________________________ of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]



1.       The Company has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]



1.       The Company has delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.       The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.

 

 



1If this is not checked, this certificate will only be posted to Private side
Lenders.

 

D - 1

Form of Compliance Certificate

 



3.       A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and

 

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

--or--

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.       The representations and warranties of (i) the Borrowers contained in
Article V of the Agreement and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

 

5.       The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___________, _________.

 

  CURTISS-WRIGHT CORPORATION     By:

  Name:

  Title:


 

D - 2

Form of Compliance Certificate

 



For the Quarter/Year ended ___________________(“Statement Date”)



SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I. Section 7.11 (a) – Consolidated Interest Coverage Ratio.     A. Consolidated
EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”):       1. Consolidated Net Income for Subject Period: $ _________    
2. Consolidated Interest Charges for Subject Period: $ _________     3.
Consolidated foreign, federal and state income tax expenses for Subject Period:
$____       4. Consolidated depreciation expenses for Subject Period: $
_________     5. Consolidated amortization expenses for Subject Period: $
_________     6. Extraordinary losses for Subject Period: $ _________     7.
Extraordinary gains for Subject Period: $ _________     8. Consolidated EBITDA
(Lines I.A.1 + 2 + 3 + 4 + 5 + 6 – 7): $ _________   B. Consolidated Interest
Charges for Subject Period: $ _________   C. Consolidated Interest Coverage
Ratio (Line I.A.8 ÷ Line I.B): _____ to 1.00 Minimum required as of the end of
any fiscal quarter: 3.0:1.0.             II. Section 7.11 (b) – Consolidated
Leverage Ratio.     A. Consolidated Funded Indebtedness at Statement Date: $
_________   B. Consolidated Capitalization of the Company and its Subsidiaries
for Subject Period:    $ _________________________     C. Consolidated Leverage
Ratio (Line II.A ÷ Line II.B): ________ % Maximum permitted at any time:  60%  

 

D - 3

Form of Compliance Certificate

 



EXHIBIT E-1

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1. Assignor[s]:                                     2. Assignee[s]:            
                [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]           3. Borrower(s):   CURTISS-WRIGHT CORPORATION and
certain Subsidiaries

 

E-1- 1

Form of Assignment and Assumption

 



4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement     5. Credit Agreement:       Fourth Amended and
Restated Credit Agreement, dated as of October ____, 2018 among Curtiss-Wright
Corporation, the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, and Swing Line Lender     6. Assigned
Interest[s]:

 

Assignor[s] Assignee[s] Facility
Assigned Aggregate
Amount of
Commitment/Loans
for all Lenders Amount of
Commitment/Loans
Assigned Percentage
Assigned of
Commitment/
Loans CUSIP
Number                   __________ $__________ $__________ __________%      
__________ $__________ $__________ __________%       __________ $__________
$__________ __________%  

 

[7. Trade Date:       __________________]

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR             [NAME OF ASSIGNOR]             By:          Title:      
      ASSIGNEE             [NAME OF ASSIGNEE]             By:        
Title:        

 

[Consented to and] Accepted:

 

BANK OF AMERICA, N.A., as
  Administrative Agent

 

By:        Title:  

 

E-1- 2

Form of Assignment and Assumption



 

[Consented to:]

 

CURTISS-WRIGHT CORPORATION

 

By:        Title:  

 

E-1- 3

Form of Assignment and Assumption



 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1.       Assignor. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.       Assignee. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section __
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and

 

E-1- 4

Form of Assignment and Assumption



 

Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-1- 5

Form of Assignment and Assumption



 

EXHIBIT E-2

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[SEE ATTACHED]

 

E-2- 1

Form of Administrative Questionnaire



 

EXHIBIT F

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

[Reserved]

F - 1



EXHIBIT G

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,
CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND
BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,
DATED OCTOBER ____, 2018

 

Form of Subsidiary Guaranty

 

SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT



THIS SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT (hereinafter, as it may be
from time to time amended, modified, extended, renewed, substituted, and/or
supplemented, referred to as this “Agreement”) made as of the ___ day of
_________________, 20__ by the various guarantors signatory hereto either on the
date hereof or by joinder after the date hereof (collectively, the “Guarantors”
or, individually, a “Guarantor”), in favor of BANK OF AMERICA, N.A., as
administrative agent for the Guaranteed Parties (as such term is defined below)
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”). Capitalized terms used herein but not expressly
defined herein shall have the same meanings assigned and ascribed to said terms
as set forth in the “Credit Agreement” (as such term is defined below).

 

Background of Agreement

 

Curtiss-Wright Corporation, a Delaware corporation (the “Company”), the
Designated Borrowers, the Lenders, the Administrative Agent, the Syndication
Agents, the Documentation Agent, the Swing Line Lender, and the L/C Issuer, are
parties to a Fourth Amended and Restated Credit Agreement, dated October ____,
2018 (as amended, restated and otherwise modified, the “Credit Agreement”). The
Administrative Agent, the Documentation Agent, the Syndication Agents, Lenders,
Swing Line Lender, and the L/C Issuer and their respective successors and
assigns shall be referred to herein as the “Guaranteed Parties”.

 

Pursuant to the Credit Agreement, the execution and delivery of this Agreement
by each Guarantor is a condition to the Lenders’ obligations to honor any
Request for a Credit Extension made by the Company or any Designated Borrower.

 

Each of the Guarantors is a Subsidiary of the Company. Each Guarantor has
determined that (i) it will derive substantial direct and indirect benefit from
the transactions contemplated by the Credit Agreement and (ii) it was and will
be solvent both before and after giving effect to the transactions contemplated
by the Credit Agreement and this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.             Guaranty and Suretyship.

 

1.1     Guaranty of Payment. The Guarantors hereby jointly and severally agree
to act as surety for the Guaranteed Obligations (as defined in Section 1.2 of
this Agreement), and irrevocably and unconditionally guaranty to the Guaranteed
Parties that the Guaranteed Obligations shall be paid in full when due and
payable, whether at the stated or accelerated maturity thereof or upon any
mandatory or voluntary prepayment or otherwise.

 

[SUBSIDIARY GUARANTY
AND SURETYSHIP AGREEMENT]

 







1.2     Definitions. For the purposes of this Agreement, the following terms
shall have the following meanings:

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodities Futures Trading Commission (or any of the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee is or becomes illegal.

 

“Guaranteed Obligations” shall mean (a) any “Obligations” as such term is
defined in the Credit Agreement but in any event, shall include, without
limitation, any amounts due from time to time in respect of (i) loans and
interest thereon under the Credit Agreement and the Notes, (ii) fees payable
under the Credit Agreement, (iii) indemnifications provided for, and other
amounts payable, under the Credit Agreement or other Loan Documents, and (iv)
Swap Obligations under Lender-Provided Swap Contracts, but excluding Excluded
Swap Obligations. Notwithstanding the definition of “Guaranteed Obligations”
herein, the liability of each Guarantor hereunder is limited to an amount equal
to (x) the amount that would render this guaranty void, voidable or
unenforceable against such Guarantor’s creditors or creditors’ representatives
under any applicable fraudulent conveyance, fraudulent transfer or similar act
or under Section 544 or 548 of the Bankruptcy Code of 1978, as amended, minus
(y) $1.00 (one U.S. Dollar).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, such Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section Ia(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section la(47) of the Commodity Exchange Act.

 

1.3     Obligations of Guarantors Absolute, Etc. The obligations of each
Guarantor hereunder shall be absolute and unconditional. Each Guarantor, jointly
and severally, guarantees that the Guaranteed Obligations will be paid strictly
in accordance with the terms of the agreement, instrument or document giving
rise to such Guaranteed Obligations, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any such terms or the
rights of the Administrative Agent and the Lenders with respect thereto. The
liability of each Guarantor hereunder shall be absolute and unconditional
irrespective of:

 



(a)     any lack of validity or enforceability of any Loan Document;

 

(b)     any change in the time, manner or place of payment of the Guaranteed
Obligations;

 

(c)     any amendment or modification of or supplement to the Loan Documents
(including, without limitation, any amendment which would increase the amount of
the Guaranteed Obligations), or any furnishing or acceptance of any security, or
any release of any security or the release of any Person’s obligations
(including without limitation, any Guarantor, any Designated Borrower or the
Company), with respect to the Guaranteed Obligations;

 

(d)     any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such instrument, document or agreement or any
exercise or nonexercise of any right, remedy, power or privilege under or in
respect of any such instrument;

 

(e)     any counterclaim, setoff, recoupment or defense based upon any claim any
Guarantor, the Company, any Designated Borrower or any pledgor may have against
the Administrative Agent or any Lender;

 

(f)     any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to the Company, any
Affiliate of the Company or any Guarantor or their respective properties or
creditors;

 

(g)     any invalidity or unenforceability, in whole or in part, of any term
hereof or of the Loan Documents;

 

(h)     any failure on the part of the Company or any Affiliate or any Person
that may have been an Affiliate for any reason to perform or comply with any
term of the Loan Documents; or

 

(i)     any other occurrence whatsoever, whether similar or dissimilar to the
foregoing.

 

1.4     Continuing Guaranty. This guaranty and suretyship is an absolute,
unconditional, present and continuing guaranty and suretyship of payment and is
in no way conditional or contingent; it shall remain in full force and effect
until terminated pursuant to Section 5 of this Agreement.

 

1.5     Joint and Several Liability. Each and every representation, warranty,
covenant and agreement made by the Guarantors, or any or them, under this
Agreement shall be and constitute joint and several obligations of all of the
Guarantors, whether or not so expressly stated herein.

 

1.6     Waivers. Each Guarantor hereby waives, to the fullest extent permitted
by applicable law, (a) all presentments, demands for performance, notice of
non-performance, protests, notices of protests and notices of dishonor in
connection with the Guaranteed Obligations or any agreement relating thereto;
(b) notice of acceptance of this Agreement; (c) any requirement of diligence or
promptness on the part of the Administrative Agent or any Lender in the
enforcement of its rights hereunder or under the Loan Documents; (d) any
enforcement of any present or future agreement or instrument relating directly
or indirectly to the Guaranteed Obligations; (e) notice of any of the matters
referred to in Subsection 1.3 of this Agreement; (I) notices of every kind and
description which may be required to be given by any statute or rule of law; and
(g) any defense of any kind which it may now or hereafter have with respect to
its

 



liability under this Agreement to the fullest extent permitted by law. Without
limiting the foregoing, the Administrative Agent and the Lenders shall not be
required to make any demand upon, or to pursue or exhaust any rights or remedies
against any Borrower, any other guarantor or any other Person, or against the
collateral security, for the Guaranteed Obligations. No failure on the part of
the Administrative Agent or the Lenders to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Each Guarantor
hereby agrees that it will not enforce or otherwise exercise or claim or assert
any rights of subrogation or contribution against any Person with respect to the
Guaranteed Obligations or any security therefor unless and until all the
Guaranteed Obligations are paid in full.

 

2.             Expenses. Whether or not the transactions contemplated by this
Agreement are fully consummated, each Guarantor shall promptly pay (or
reimburse, as the Administrative Agent may elect) all costs and expenses which
the Administrative Agent has incurred or may incur in connection with the
negotiation, preparation, reproduction, interpretation, administration and
enforcement of this Agreement and all amendments, waivers, modifications and
supplements hereto and the collection of all amounts due hereunder.

 

3.             Additional Parties. In accordance with Section 6.13 of the Credit
Agreement, additional Persons may become a Guarantor hereunder after the date
hereof, and each Guarantor shall cause such Person to signify its acceptance of
the terms hereof by execution and delivery to the Administrative Agent of one or
more counterparts of the Joinder hereto, appropriately dated, along with such
other documents as may be required under Section 6.13 of the Credit Agreement.

 

4.             Right of Set-off. Each Lender shall have the right, without
notice to each Guarantor, to set off against and apply to such due and payable
amount of any Guaranteed Obligation of each Guarantor, including all deposits
(whether time or demand, general or special, provisionally or finally credited,
however evidenced) now or hereafter maintained by each Guarantor with such
Lender. Such right shall be absolute and unconditional in all circumstances,
regardless of the offices or branches through which the parties are acting with
respect to the offset obligations, regardless of whether the offset obligations
are denominated in the same or different currencies, and regardless of the
existence or adequacy of any other direct or indirect security or any other
right or remedy available to such Lender. Upon the occurrence of and throughout
the period in which the Lenders reasonably believe there is continuing an Event
of Default hereunder, each Guarantor hereby authorizes each Lender to apply any
such deposit balances now or hereafter in the possession of such Lender to the
payment of the Guaranteed Obligations. The provisions hereof shall not be deemed
or construed to limit rights of set-off or liens or similar rights which any
Lender may otherwise have by reason of applicable Law or other agreement.

 

5.             Termination of Guaranty.

 

5.1     Termination of Guaranty Obligations of All Guarantors. At such time as
(a) the Lenders have no further obligation to honor Requests for Credit
Extensions under the terms of the Credit Agreement and (b) all the Guaranteed
Obligations have been indefeasibly paid and/or performed in full, then the
guaranty provided for herein and this Agreement shall terminate, provided,
however, that (i) all indemnities of the Guarantors contained in this Agreement
or any Loan Document shall survive and remain operative and in full force and
effect regardless of the termination of this Agreement, and (ii) the guaranty
provided for herein shall he reinstated if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by any of the
Administrative Agent, the Documentation Agent, the Syndication Agents, the Swing
Line Lender, any L/C Issuer, any Lender or any other Person upon the insolvency,
bankruptcy or reorganization of any Guarantor or otherwise, all as though such
payment had not been made.

 



5.2     Termination of Guaranty Obligations of Sold Guarantors. Effective upon
the closing of a sale or other disposition by any Borrower of all the
outstanding capital stock of, or all partnership interests or all other equity
interests in, any of the Guarantors hereunder (any Guarantor being so sold is
hereinafter the “Sold Guarantor”) in conformity with the provisions of the
Credit Agreement, and receipt by the Administrative Agent of a certification to
such effect from the chief financial officer of the Company, the obligations of
that Sold Guarantor hereunder (including, without limitation, obligations under
Section 7 of this Agreement) shall terminate. However, all the obligations of
the other Guarantors hereunder shall remain in full force and effect

 

6.             Miscellaneous.

 

6.1     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

6.2     Specific Performance. Each Guarantor hereby authorizes the
Administrative Agent and the Lenders to demand specific performance of this
Agreement at any time when such Guarantor shall have failed to comply with any
provision hereof, and each Guarantor hereby irrevocably waives any defense based
on the adequacy of a remedy at law which might be asserted as a bar to the
remedy of specific performance hereof in any action brought therefor.

 

6.3     Non-Exclusive Remedies. No remedy or right herein conferred upon, or
reserved to the Administrative Agent or the Lenders is intended to be to the
exclusion of any other remedy or right, but each and every such remedy or right
shall be cumulative and shall be in addition to every other remedy or right
given hereunder or under any other contract or under law.

 

6.4     Delay and Non-Waiver. No delay or omission by the Administrative Agent
or any Lender to exercise any remedy or right hereunder shall impair any such
remedy or right or shall be construed to be a waiver of any Event of Default, or
an acquiescence therein, nor shall it affect any subsequent Event of Default of
the same or of a different nature.

 

6.5     Successors and Assigns. Except as otherwise provided in the Credit
Agreement, the Administrative Agent may assign or transfer this Agreement and
any or all rights or obligations hereunder without the consent of any Guarantor
and without prior notice. Neither the Company nor any Guarantor shall assign or
transfer this Agreement or any rights or obligations hereunder without the prior
written consent of the Administrative Agent. The rights and privileges of the
Administrative Agent and the Lenders under this Agreement shall inure to the
benefit of their respective successors, assigns and participants. All promises,
covenants and agreements of each Guarantor contained in this Agreement shall be
binding upon the successors and assigns of such Person. Notwithstanding the
foregoing to the contrary, if there shall become additional “Guarantors” or if
there should be any assignment of any guaranty obligations by operation of law
Or in contravention of the terms of this Agreement or otherwise, then all
covenants, agreements, representations and warranties made herein or pursuant
hereto by or on behalf of the Guarantors shall bind the successors and assigns
of the Guarantors and any such additional Guarantors, jointly and severally,
together with the preexisting Guarantors whether or not such new or additional
Guarantors execute the Joinder as set forth in Section 3 of this Agreement.

 



6.6     Amendments and Waivers. This Agreement represents the entire agreement
between the parties with respect to the transactions contemplated herein and,
except as expressly provided herein, shall not be affected by reference to any
other documents. Neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated orally, but such may be accomplished only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

6.7     Notices and Communications. Any notice contemplated herein or required
or permitted to be given hereunder shall be made in the manner set forth in the
Credit Agreement and delivered at the addresses set forth on Schedule 10.02 of
the Credit Agreement, or to such other address as any party hereto may have last
specified by written notice to the other party or parties. The Guaranteed
Parties may rely on any notice (whether or not made in a manner contemplated by
this Agreement) purportedly made by or on behalf of a Guarantor, and the
Guaranteed Parties shall have no duty to verify the identity or authority of the
Person giving such notice.

 

6.8     Headings; Counterparts. Headings to this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, taken together, shall constitute one instrument.
Delivery of a photocopy or telecopy of an executed counterpart of a signature
page to this Agreement shall be as effective as delivery of a manually executed
counterpart of such signature page.

 

6.9     Severability. If any of the provisions or terms of this Agreement shall
for any reason be held to be invalid or unenforceable such invalidity or
unenforceability shall not affect any of the other terms hereof, but this
Agreement shall be construed as if such invalid or unenforceable term had never
been contained herein. Any such invalidity or unenforceability in a particular
jurisdiction shall not be deemed to render a provision invalid or unenforceable
in any other jurisdiction. Without limiting the generality of the foregoing, any
invalidity, illegality or unenforceability of any term or provision of this
Agreement in any jurisdiction or as against any Guarantor shall not affect the
validity, legality or enforceability of any other terms hereof or in any other
jurisdiction or against any other Guarantor.

 

7.             Indemnification. Each Guarantor, jointly and severally, shall
indemnify, reimburse and hold harmless the Guaranteed Parties from and against
any and all losses, claims, liabilities, damages, penalties, suits, reasonable
costs and expenses, of any kind or nature, (including reasonable fees relating
to the cost of investigating and defending any of the foregoing) imposed on,
incurred by or asserted against the Guaranteed Parties in any way related to or
arising from or alleged to arise from this Agreement or the guarantees provided
herein except any such losses, claims, liabilities, damages, penalties, suits,
costs and expenses which result from the gross negligence or willful misconduct
of the Guaranteed Parties as determined by a final nonappealable decision of a
court of competent jurisdiction.

 

8.             Jurisdiction; Waiver of Jury Trial; Waiver of Venue; Service of
Process, Appointment of Process Agent.

 

8.1     SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY AND
COUNTY OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SECOND
CIRCUIT, AND ANY APPELLATE COURT THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO

 



IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
INDEMNIFIED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

8.2     WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 8.1 OF THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

8.3     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

8.4     APPOINTMENT OF CURTISS-WRIGHT AS PROCESS AGENT. IN ADDITION TO THE
CONSENT TO SERVICE SET FORTH IN SECTION 8.3 HEREOF, ANY GUARANTOR THAT IS NOT A
SUBSIDIARY THAT IS ORGANIZED UNDER THE LAWS OF ANY STATE OF THE UNITED STATES OR
THE DISTRICT OF COLUMBIA THAT BECOMES A GUARANTOR HEREUNDER HEREBY IRREVOCABLY
AND UNCONDITIONALLY APPOINTS THE COMPANY AS ITS AGENT TO RECEIVE, ON BEHALF OF
ITSELF AND ON BEHALF OF ITS PROPERTY, SERVICE OF COPIES OF THE SUMMONS AND
COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING, AND THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY ACCEPTS SUCH
APPOINTMENT. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO SUCH GUARANTOR IN CARE OF THE COMPANY AT ITS ADDRESS FOR NOTICES AS
SET FORTH IN SECTION 10.02 OF THE CREDIT AGREEMENT, AND SUCH GUARANTOR HEREBY
IRREVOCABLY AUTHORIZES AND DIRECTS THE COMPANY TO ACCEPT SUCH SERVICE ON ITS
BEHALF.

 

8.5     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER

 



PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

8.6     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Guarantor that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Guarantor, which information includes the name and address of
each Guarantor and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Guarantor in accordance
with the Act. Each Guarantor shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

8.7     Limitation of Liability. No claim may be made by any Guarantor against
the Guaranteed Parties or any affiliate, director, officer, employee, attorney
or agent of the Guaranteed Parties for any special, indirect, consequential or
punitive damages in respect of any claim arising from or relating to this
Agreement or any other Loan Document or any statement, course of conduct, act,
omission or event in connection with any of the foregoing (whether based on
breach of contract, tort or any other theory of liability); and each Guarantor
hereby waives, released and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist.

 

8.8     Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Loan Documents in respect of Swap
Obligations, provided, however that each Qualified ECP Guarantor shall only be
liable under this Guaranty for the maximum amount of such liability that can be
incurred without rendering its obligations under this Guaranty voidable under
applicable Law. The obligations of each Qualified ECP Guarantor under this
Guaranty shall remain in full force and effect until all Swap Obligations are
fully satisfied. Each Qualified ECP Guarantor intends that this Section 8.8
constitutes, and this Section 8.8 shall constitute, a “keepwell, support or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1(a)(18)(A)(v)(II) of the Commodity Exchange Act.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



IN WITNESS WHEREOF, the undersigned has executed this Subsidiary Guaranty and
Suretyship Agreement, all as of the date and year first above written.

 

  GUARANTOR:         [___ ___________________________]         By:        Name:
    Title:

 



JOINDER

 

The undersigned acknowledges that it is a Guarantor under the Subsidiary
Guaranty and Suretyship Agreement dated _________________, 20__ (the “Guaranty
Agreement”) by certain SUBSIDIARIES of CURTISS-WRIGHT CORPORATION as GUARANTORS
in favor of BANK OF AMERICA, N.A., as Administrative Agent for the “Guaranteed
Parties” (as such term is defined therein), and hereby agrees to be bound by the
foregoing Guaranty Agreement and to perform the covenants applicable to
Guarantors contained or incorporated therein, and hereby confirms the accuracy
of the representations and warranties made or incorporated therein insofar as
such representation and warranties purportedly relate to the undersigned.

 

  [Guarantor]       By:

  Name:

  Title:

  Address:

 

G - 1
Form of Subsidiary Guaranty

 



EXHIBIT H

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,

CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND

BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,

DATED OCTOBER ____, 2018

 

FORM OF DESIGNATED BORROWER
rEQUEST AND ASSUMPTION AGREEMENT

 

Date:  ___________, _____

 



To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Fourth Amended and Restated Credit
Agreement, dated as of October ____, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Curtiss-Wright Corporation, Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, et al, and reference is
made thereto for full particulars of the matters described therein. All
capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.

 

The documents required to be delivered to the Administrative Agent under Section
2.14 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.

 

The parties hereto hereby confirm that with effect from the date hereof, the
Designated Borrower shall have obligations, duties and liabilities toward each
of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement as a Borrower. The Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the effective
date designated by the Administrative Agent in a Designated Borrower Notice
delivered to the Company and the Lenders pursuant to Section 2.14 of the Credit
Agreement.

 

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
_____________.

 

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

H - 1
Form of Designated Borrower Request and Assumption Agreement

 







Identification Number Jurisdiction of Organization        

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

  [Designated Borrower]       By:

  Title:

      CURTISS-WRIGHT CORPORATION         By:

  Title:


 

H - 2
Form of Designated Borrower Request and Assumption Agreement

 



EXHIBIT I

 

ATTACHED TO AND MADE A PART OF THIS FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT EXECUTED BY AND AMONG, AMONGST OTHERS,

CURTISS-WRIGHT CORPORATION, AS THE COMPANY, AND

BANK OF AMERICA, N.A., AS THE ADMINISTRATIVE AGENT,

DATED OCTOBER ____, 2018

 

FORM OF Designated BORROWER NOTICE

 

Date: ___________, _____

 

To: CURTISS-WRIGHT CORPORATION

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Fourth Amended and Restated Credit Agreement, dated as of
October ____, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among
Curtiss-Wright Corporation, a Delaware corporation (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender, et al. and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive Loans for its account on the terms and conditions set forth in
the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 



  BANK OF AMERICA, N.A., as Administrative Agent       By:

  Title:


 

I-1
Form of Designated Borrower Notice

 